UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/2010 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company International Core Equity Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 34 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Emerging Markets Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/The Boston Company Emerging Markets Core Equity Fund, covering the six-month period from October 1, 2009, through March 31, The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain traction.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year. As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman & Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through March 31, 2010, as provided by Sean P. Fitzgibbon, CFA, and Jay Malikowski, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus/The Boston Company Emerging Markets Core Equity Funds Class A shares produced a total return of 9.47%, Class C shares returned 8.95% and Class I shares returned 9.76%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Emerging Markets Index (the MSCI EM Index), produced a total return of 11.24% for the same period. 2 Stocks in the worlds emerging markets encountered heightened volatility over the reporting period, as the global economy recovered from a recession even while Europes Mediterranean markets suffered through a sovereign debt crisis.The fund produced lower returns than its benchmark, which we primarily attribute to security selection shortfalls in Mexico, South Africa and Russia. Effective January 8, 2010, Sean P. Fitzgibbon and Jay Malikowski became the funds co-primary portfolio managers. The Funds Investment Approach The fund seeks long-term growth of capital. To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of companies that are located in foreign countries represented in the MSCI EM Index. The fund may invest up to 20% of its net assets in fixed income securities and may invest in preferred stocks of any credit quality if common stocks of the relevant company are not available.The fund employs a bottom-up investment approach, which emphasizes individual stock selection. Economic Recovery, Debt Crisis Sparked Volatility The reporting period witnessed the continuation of a global economic recovery that began early in 2009. Although unemployment remained stubbornly high in many regions of the world, improved manufacturing activity and robust demand for energy and industrial commodities from the emerging markets helped boost confidence among investors, consumers and businesses worldwide. However, market conditions differed significantly from one region to another. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) While emerging markets in Asia and Latin America seemed to thrive, Europe was mired in a sovereign debt crisis emanating mainly from Greece, Spain and other peripheral economies. After rallying strongly stocks in the emerging markets began to lose momentum during the final months of the year. In the fourth quarter of 2009 and first several weeks of 2010, investors appeared to shift their focus from bargain-hunting among stocks that had been severely punished in the downturn to higher-quality companies with sustainable earnings growth. Equities pulled back sharply in January 2010 when Greeces debt crisis dominated the headlines, but most markets subsequently bounced back, largely erasing previous losses amid evidence of further global economic improvement. Security Selections Produced Mixed Performance Although the fund participated in the market rally to a significant degree, its results were undermined by lagging results in some regions. An overweighted position in Russia hindered relative performance, as did lack of exposure to financial giant Sberbank. In addition, Russian energy producers Gazprom and Lukoil trailed market averages. In South Africa, the fund did not own media company Naspers and held an underweighted position in miner Impala Platinum , both of which fared relatively well. South African gold stocks did not keep pace with rising gold prices due to a strengthening U.S. dollar, dampening the funds relative performance during the reporting period but suggesting that stocks focused on the precious metal gold have become more attractively valued. In Mexico, the fund did not ownWal-Mart de Mexico due to its rich valuation, but the retailer posted above-average gains. The fund achieved better results in China, Indonesia andTurkey. Chinese agricultural producers fared particularly well, as intensifying domestic demand boosted the stocks of Chaoda Modern Agriculture Holdings and China Agri Industries Holdings . Also in China, automobile manufacturer Great Wall Motor Company gained market share when Japanese rival Toyota encountered safety issues.These strong performers more than offset weakness among Chinese banks,including Industrial and Commercial Bank of China, Bank of China and China Construction Bank. Indonesian tobacco producer Gudang Garam rebounded from depressed levels as local consumer spending improved and a more efficient distribution network bolstered profits. Heavy equipment maker PT Astra International rose along with the Asian economy. In Turkey, industrial conglomerate Koc Holding bounced back after lagging earlier in 2009, and Asya Katilim Bankasi benefited from increased loan volumes in the 4 recovering economy. Other winners during the reporting period included Charoen Pokphand Foods in Thailand and apparel company Youngone Holdings in South Korea. From a market sector perspective, the fund produced above-average results in the consumer staples and consumer discretionary sectors. Conversely, the funds investments in the technology and financials sectors fared less well. Focusing on Fundamentals As the economic recovery progresses, we believe that investors are likely to become more selective, turning away from bargain hunting in favor of conducting research to find companies with sound business fundamentals. Indeed, a return to a more selective, fundamentals-focused market environment may be particularly well suited to our investment approach. Our research has found a number of opportunities among attractively valued, fundamentally sound companies in the technology, materials and industrials sectors.We have identified fewer stocks meeting our criteria in the traditionally defensive utilities and health care sectors. April 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies.These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets.The index consists of 26 MSCI emerging market national indices. MSCI Indices reflect investable opportunities for global investors by taking into account local market restrictions on share ownership by foreigners. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Emerging Markets Core Equity Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 8.20 $ 15.63 $ 7.84 Ending value (after expenses) $1,094.70 $1,089.50 $1,097.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.90 $ 15.03 $ 7.54 Ending value (after expenses) $1,017.10 $1,009.97 $1,017.45  Expenses are equal to the funds annualized expense ratio of 1.57% for Class A, 3.00% for Class C and 1.50% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2010 (Unaudited) Common Stocks83.8% Shares Value ($) Brazil2.7% Fleury 8,900 a 95,088 Gafisa 17,600 121,632 Obrascon Huarte Lain Brasil 2,400 55,332 Rossi Residencial 17,600 122,622 Totvs 1,000 62,974 Czech Republic.3% Central European Media Enterprises, Cl. A 1,720 a Chile.8% Lan Airlines, ADR 7,270 China10.6% Bank of China, Cl. H 311,000 165,829 China Construction Bank, Cl. H 310,000 253,933 China Life Insurance, Cl. H 41,000 196,439 China Petroleum & Chemical, Cl. H 230,000 188,402 E-House China Holdings, ADR 4,900 a,b 93,247 Great Wall Motor, Cl. H 70,500 146,552 Industrial & Commercial Bank of China, Cl. H 272,000 207,392 Shandong Chenming Paper, Cl. H 111,500 89,754 Weichai Power, Cl. H 19,000 159,062 Yanzhou Coal Mining, Cl. H 88,000 211,719 Zhejiang Expressway, Cl. H 72,000 65,006 Egypt.5% Telecom Egypt 28,070 Hong Kong4.4% China Agri-Industries Holdings 105,481 145,636 China Mobile 13,500 129,884 CNOOC 103,000 169,539 Hutchison Whampoa 13,000 95,103 Shanghai Industrial Holdings 24,000 110,043 Tianjin Development Holdings 136,000 80,750 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) India9.4% Apollo Tyres 19,010 30,043 Balrampur Chini Mills 33,780 69,411 Bank of Baroda 8,460 120,460 Bank of India 13,660 103,678 Canara Bank 10,200 93,230 Chambal Fertilizers & Chemicals 76,460 104,655 Grasim Industries 1,265 79,283 Hindalco Industries 26,310 106,482 Oil & Natural Gas 4,760 116,469 Oriental Bank of Commerce 12,504 89,404 Patni Computer Systems, ADR 4,160 98,925 Tata Consultancy Services 14,170 246,440 Tata Motors 9,670 162,771 Tata Steel 6,920 97,515 Union Bank of India 8,121 52,991 Indonesia3.0% Astra International 31,000 142,744 Bank Mandiri 139,000 81,724 Gudang Garam 25,500 69,358 Indofood Sukses Makmur 313,500 130,058 United Tractors 41,000 82,680 Israel2.7% Bank Leumi Le-Israel 26,420 a 123,959 Teva Pharmaceutical Industries, ADR 5,200 328,016 Malaysia.8% Hong Leong Bank 21,700 57,476 Kulim Malaysia 34,900 76,070 8 Common Stocks (continued) Shares Value ($) Mexico1.9% America Movil, ADR, Ser. L 4,910 247,169 Fomento Economico Mexicano, ADR 1,430 67,968 Poland1.2% Getin Holding 20,220 a,c 76,092 KGHM Polska Miedz 3,480 130,716 Russia7.9% Gazprom, ADR 17,020 397,077 LUKOIL, ADR 6,310 357,777 Magnitogorsk Iron & Steel Works, GDR 10,530 a,d,e 127,624 MMC Norilsk Nickel, ADR 12,122 a 223,166 Vimpel-Communications, ADR 12,010 221,104 South Africa6.3% ABSA Group 4,498 87,876 African Rainbow Minerals 4,400 115,797 Aveng 27,270 140,773 Bidvest Group 6,860 128,323 Gold Fields 7,060 89,368 Metropolitan Holdings 80,108 185,649 MTN Group 20,224 310,978 South Korea14.0% Busan Bank 12,200 131,009 Chong Kun Dang Pharmaceutical 2,680 43,583 Daegu Bank 9,140 122,384 Daehan Steel 5,270 57,989 Honam Petrochemical 603 60,489 Hyosung 1,538 110,377 Hyundai Mobis 1,862 246,851 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) Korea Electric Power 4,190 a 135,352 Korea Investment Holdings 3,210 88,233 KT 3,390 140,070 Kukdo Chemical 1,600 39,595 POSCO 437 203,930 Samsung Electronics 770 556,684 Shinhan Financial Group 5,650 221,965 Youngone 9,616 76,319 Youngone Holdings 3,584 96,612 Taiwan9.5% Advanced Semiconductor Engineering 114,000 104,100 Asia Cement 56,620 55,269 Cathay Financial Holding 40,000 a 66,755 CTCI 72,000 75,156 Fubon Financial Holding 50,000 a 60,772 HON HAI Precision Industry 59,000 255,447 Lite-On Technology 122,142 162,110 Powertech Technology 41,500 148,317 Quanta Computer 40,596 78,743 Taishin Financial Holdings 324,634 a 131,865 Taiwan Semiconductor Manufacturing, ADR 17,029 178,634 Tripod Technology 47,000 159,094 Unimicron Technology 52,000 66,723 Yuanta Financial Holding 79,000 47,388 Thailand2.5% Asian Property Development 373,900 58,036 Bangchak Petroleum 171,600 76,860 Bangkok Bank 24,700 99,412 Banpu 5,600 98,053 10 Common Stocks (continued) Shares Value ($) Thailand (continued) Charoen Pokphand Foods 191,500 82,224 Turkey3.3% Arcelik 16,010 64,873 Asya Katilim Bankasi 47,230 a 126,341 Haci Omer Sabanci Holding 23,637 101,229 KOC Holding 28,220 a 96,685 Turkiye Halk Bankasi 8,120 58,850 Turkiye Is Bankasi 10,204 a 32,002 Turkiye Is Bankasi, Cl. C 21,387 69,611 United States2.0% iShares MSCI Emerging Markets Index Fund 7,850 b Total Common Stocks (cost $10,903,866) Preferred Stocks15.2% Brazil Banco Bradesco 6,950 128,186 Bradespar 6,000 148,284 Braskem, Cl. A 7,500 a 55,206 Cia de Bebidas das Americas 1,500 137,487 Cia Paranaense de Energia, Cl. B 10,500 214,977 Itau Unibanco Holding 10,324 226,410 Marfrig Alimentos 7,000 a 80,063 Petroleo Brasileiro 35,500 706,467 Tele Norte Leste Participacoes 7,100 125,803 Usinas Siderurgicas de Minas Gerais, Cl. A 4,075 139,595 Vale, Cl. A 15,400 429,089 Vivo Participacoes 5,500 149,380 Total Preferred Stocks (cost $1,663,665) The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned4.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $738,319) 738,319 f Total Investments (cost $13,305,850) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% ADRAmerican Depository Receipts GDRGlobal Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the funds securities on loan is $721,256 and the total market value of the collateral held by the fund is $738,319. c Partially purchased on a delayed delivery basis. d Fair valued by management. At the period end, the value of this security amounted to $127,624 or 0.8% of net assets.The valuation of this security has been determined in good faith under the direction of the Board of Trustees. e Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, this security had a total market value of $127,624 or 0.8% of net assets. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 22.4 Consumer Staples 5.1 Materials 14.7 Money Markets Investment 4.4 Energy 13.9 Health Care 2.8 Information Technology 12.7 Utilities 2.1 Telecommunication Services 8.4 Exchange Traded Funds 2.0 Industrial 8.3 Consumer Discretionary 6.6  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $721,256)Note 1(c): Unaffiliated issuers 12,567,531 16,560,366 Affiliated issuers 738,319 738,319 Cash denominated in foreign currencies 210,926 211,665 Receivable for investment securities sold 493,549 Dividends and interest receivable 13,767 Unrealized appreciation on forward foreign currency exchange contractsNote 4 782 Prepaid expenses 31,449 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 47,741 Cash overdraft due to Custodian 206,530 Liability for securities on loanNote 1(c) 738,319 Payable for investment securities purchased 312,249 Unrealized depreciation on forward foreign currency exchange contractsNote 4 37 Accrued expenses 20,419 Net Assets ($) Composition of Net Assets ($): Paid-in capital 17,072,964 Accumulated distributions in excess of investment incomenet (128,392) Accumulated net realized gain (loss) on investments (4,212,878) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,992,908 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 111,808 212,813 16,399,981 Shares Outstanding 4,497 8,742 667,656 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended March 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $11,567 foreign taxes withheld at source): Unaffiliated issuers 85,936 Affiliated issuers 53 Income from securities lendingNote 1(c) 312 Total Income Expenses: Investment advisory feeNote 3(a) 92,501 Custodian feesNote 3(c) 64,200 Registration fees 31,222 Accounting and administrative feesNote 3(a) 20,500 Prospectus and shareholders reports 4,042 Professional fees 3,956 Shareholder servicing costsNote 3(c) 1,705 Trustees fees and expensesNote 3(d) 769 Distribution feesNote 3(b) 709 Loan commitment feesNote 2 86 Interest expenseNote 2 56 Miscellaneous 4,777 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (96,951) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,463,316 Net realized gain (loss) on forward foreign currency exchange contracts (17,636) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 160,745 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 1,042 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Operations ($): Investment income (loss)net (41,271) 175,825 Net realized gain (loss) on investments 1,445,680 (5,429,445) Net unrealized appreciation (depreciation) on investments 161,787 6,970,600 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class C Shares (2,360)  Class I Shares (218,041) (189,770) Net realized gain on investments: Class I Shares  (620,343) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 84,633 17,539 Class C Shares 26,778 159,324 Class I Shares 616,035 21,038,573 Dividends reinvested: Class C Shares 2,139  Class I Shares 137,481 613,697 Cost of shares redeemed: Class A Shares (945)  Class C Shares (7,876)  Class I Shares (2,267,553) (21,275,819) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 16,788,115 15,327,934 End of Period Undistributed (distributions in excess of) investment incomenet (128,392) 133,280 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Capital Share Transactions: Class A Shares sold 3,441 1,095 Shares redeemed (39)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold 1,129 7,867 Shares issued for dividends reinvested 89  Shares redeemed (343)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 25,475 903,194 Shares issued for dividends reinvested 5,719 44,521 Shares redeemed (95,048) (934,915) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares and the fund commenced offering Class A and Class C shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2010 Year Ended Class A Shares (Unaudited) September 30, 2009 a Per Share Data ($): Net asset value, beginning of period 22.70 13.55 Investment Operations: Investment income (loss)net b (.03) .14 Net realized and unrealized gain (loss) on investments 2.19 9.01 Total from Investment Operations 2.16 9.15 Net asset value, end of period 24.86 22.70 Total Return (%) c,d 9.47 67.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 3.01 11.21 Ratio of net expenses to average net assets e 1.57 2.00 Ratio of net investment income (loss) to average net assets e (.33) 1.56 Portfolio Turnover Rate 57.53 d 157.45 f Net Assets, end of period ($ x 1,000) 112 25 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Represents portfolio turnover rate for the fund for the year. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2010 Year Ended Class C Shares (Unaudited) September 30, 2009 a Per Share Data ($): Net asset value, beginning of period 22.62 13.55 Investment Operations: Investment (loss)net b (.23) (.03) Net realized and unrealized gain (loss) on investments 2.25 9.10 Total from Investment Operations 2.02 9.07 Distributions: Dividends from investment incomenet (.30)  Net asset value, end of period 24.34 22.62 Total Return (%) c,d 8.95 66.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 3.72 3.80 Ratio of net expenses to average net assets e 3.00 2.75 Ratio of net investment (loss) to average net assets e (1.95) (.35) Portfolio Turnover Rate 57.53 d 157.45 f Net Assets, end of period ($ x 1,000) 213 178 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Represents portfolio turnover rate for the fund for the year. See notes to financial statements. 18 Six Months Ended March 31, 2010 Year Ended September 30, Class I Shares (Unaudited) 2009 a 2008 2007 2006 b Per Share Data ($): Net asset value, beginning of period 22.67 21.33 33.24 20.55 20.00 Investment Operations: Investment income (loss)net c (.06) .24 .35 .31 .06 Net realized and unrealized gain (loss) on investments 2.27 2.21 (8.86) 12.62 .49 Total from Investment Operations 2.21 2.45 (8.51) 12.93 .55 Distributions: Dividends from investment incomenet (.32) (.26) (.26) (.24)  Dividends from net realized gain on investments  (.85) (3.14)   Total Distributions (.32) (1.11) (3.40) (.24)  Net asset value, end of period 24.56 22.67 21.33 33.24 20.55 Total Return (%) 9.76 d 14.90 (28.51) 63.25 2.75 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.66 e 3.50 2.74 3.18 8.64 e Ratio of net expenses to average net assets 1.50 e 1.43 1.45 1.45 1.45 e Ratio of net investment income (loss) to average net assets (.47) e 1.43 1.21 1.15 1.31 e Portfolio Turnover Rate 57.53 d 128 76 31 d Net Assets, end of period ($ x 1,000) 16,400 16,585 15,328 13,671 5,693 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b From July 10, 2006 (commencement of initial offering) to September 30, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to,the expenses borne by each class,the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of March 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 738 Class A and Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to 20 that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  16,102,100 127,624  Mutual Funds/ Exchange Traded Funds 1,068,961   Other Financial Instruments   782  Liabilities ($) Other Financial Instruments   (37)   See Statement of Investments for country classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement dates and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 24 Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended March 31, 2010,The Bank of NewYork Mellon earned $168 from lending portfolio securities, pursuant to the securities lending agreement. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,300,051 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2009 was as follows: ordinary income $200,787 and long-term capital gains $609,326.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 26 Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2010 was approximately $8,200, with a related weighted average annualized interest rate of 1.36%. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. The Manager has agreed, until February 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A, Class C and Class I shares (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed 2.00%, 2.00% and 1.50%, respectively. The expense reimbursement, pursuant to the undertaking, amounted to $96,951 during the period ended March 31, 2010. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund paysThe Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $20,500 during the period ended March 31, 2010 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the aver- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) age daily net assets of Class C shares. During the period ended March 31, 2010, Class C shares were charged $709 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2010, Class A and Class C shares were charged $53 and $236, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $163 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $86 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $64,200 pursuant to the custody agreement. During the period ended March 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. 28 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of:investment advisory fees $15,445, Rule 12b-1 distribution plan fees $128, shareholder services plan fees $57, custodian fees $43,670, chief compliance officer fees $2,742 and transfer agency per account fees $71, which are offset against an expense reimbursement currently in effect in the amount of $14,372. (d) Prior to January 1, 2010, each Trustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse eachTrustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended March 31, 2010, there were no redemption fees charged or retained by the fund. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2010, amounted to $9,461,182 and $11,130,182, respectively. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended March 31, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 3/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Money Market Fund 220,220 3,495,723 3,715,943   Dreyfus Institutional Cash Advantage Fund  3,013,499 2,275,180 738,319 4.4 30 The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. During the period ended March 31, 2010, the average market value of forward contracts was $94,997, which represented .56% of average net assets. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at March 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Polish Zloty, Expiring 4/1/2010 55,100 19,161 19,289 128 South Korean Won, Expiring 4/1/2010 37,954,548 33,558 33,545 (13) Turkish Lira, Expiring 4/1/2010 72,593 47,680 47,829 149 Sales: Proceeds ($) Hong Kong Dollar, Expiring 4/1/2010 128,371 16,533 16,534 (1) Indonesian Rupiah, Expiring 4/5/2010 139,101,935 15,353 15,287 66 Indonesian Rupiah, Expiring 4/5/2010 147,190,889 16,246 16,175 71 Indonesian Rupiah, Expiring 4/5/2010 146,027,498 16,118 16,048 70 Indonesian Rupiah, Expiring 4/5/2010 78,775,616 8,690 8,657 33 Indonesian Rupiah, Expiring 4/6/2010 50,396,419 5,573 5,538 35 Indonesian Rupiah, Expiring 4/6/2010 109,985,682 12,163 12,087 76 Indonesian Rupiah, Expiring 4/6/2010 177,386,874 19,611 19,494 117 Malaysian Ringgit, Expiring 4/2/2010 2,919 897 895 2 Malaysian Ringgit, Expiring 4/5/2010 2,166 669 664 5 32 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): South Korean Won, Expiring 4/1/2010 5,849,387 5,170 5,170 0 South Korean Won, Expiring 4/1/2010 5,851,350 5,172 5,172 0 South Korean Won, Expiring 4/2/2010 7,285,976 6,469 6,439 30 Thai Baht, Expiring 4/5/2010 536,408 16,566 16,589 (23) Gross Unrealized Appreciation Gross Unrealized Depreciation At March 31, 2010, accumulated net unrealized appreciation on investments was $3,992,835, consisting of $4,235,190 gross unrealized appreciation and $242,355 gross unrealized depreciation. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure.The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. 34 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional emerging markets funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional emerging markets funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was at or above the Performance Group and Performance Universe medians for the one-, two- and three-year periods ended December 31, 2009. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided by The Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a combined managements (investment advisory and administrative) fee. The funds actual management fee and expense ratio for the fiscal year ended September 30, 2009 also reflected a waiver by the Manager. A representative of the Manager informed the Board members that the Manager had agreed, until February 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) direct expenses of Class A, Class C and Class I shares (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed 2.00%, 2.00% and 1.50%, respectively, of the value of the funds average daily net assets. The Board noted that the funds contractual management fee was above the Expense Group median and that, because of the limitation on expenses, the fund did not pay a management fee for the fiscal year ended September 30, 2009.The Board noted that the funds actual management fee (which was zero) was below the Expense Group and Expense Universe medians and the funds expense ratio, taking into consideration the limitation on expenses, was at the Expense Group median and below the Expense Universe median. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds), and by another account managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Account).The Managers representatives explained the nature of the Similar Account and the differences, from the Managers perspective, in providing services to such Similar Account as compared to managing and providing services to the fund. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Account to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the prof- 36 itability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund.The Board members also considered potential benefits to the Manager from acting as investment adviser and noted the Managers soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager.The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds relative performance. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board concluded, taking into account the fee waiver, that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative performance, expense and manage- ment fee information, costs of the services provided and profits real- ized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 38 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company International Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/The Boston Company International Core Equity, covering the six-month period from October 1, 2009, through March 31, 2010. The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain trac-tion.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year. As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman & Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through March 31, 2010, as provided by Sean P. Fitzgibbon, CFA, and Mark A. Bogar, CFA Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus/The Boston Company International Core Equity Funds Class I shares produced a total return of 2.55%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Index (MSCI EAFE Index), produced a total return of 3.06% for the same period. 2 International stocks encountered heightened volatility over the reporting period, as the global economy recovered from a recession even while Europe suffered through a sovereign debt crisis.The fund produced lower returns than its benchmark partially due to lagging performance in Italy and materials. Effective January 8, 2010, Sean P. Fitzgibbon and Mark A. Bogar became the funds primary portfolio managers. The Funds Investment Approach The objective of the fund is to seek long-term growth of capital.To pursue this goal, the fund normally invests at least 80% of net assets in equity securities of companies that are represented in the MSCI EAFE Index and Canada.The fund intends to invest in a broad range of (and in any case at least five different) countries.The fund may invest up to 25% of its assets in emerging market countries, but no more than 5% of its assets may be invested in issuers located in any one emerging market country. We employ a bottom-up investment approach, which emphasizes individual stock selection, and is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. Economic Recovery, Debt Crisis Sparked Volatility The reporting period witnessed the continuation of a global economic recovery that began early in 2009.Although unemployment remained stubbornly high in many regions of the world, improved manufacturing activity and robust demand for energy and industrial commodities from the emerging markets helped boost confidence among investors, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) consumers and businesses. However, market conditions differed significantly from one region to another.While developing nations in Asia and Latin America seemed to thrive, Europe was mired in a sovereign debt crisis emanating mainly from Greece.The United States showed encouraging signs of economic growth, but Japan continued to struggle with persistent economic weakness. After rallying strongly earlier in 2009, international stock markets began to lose momentum during the final months of the year. Meanwhile, investors appeared to shift their focus from bargain-hunting among stocks that had been severely punished in the downturn to higher-quality companies with sustainable earnings growth. Equities pulled back sharply early in 2010 when Greeces debt crisis dominated the headlines, but most markets subsequently bounced back, largely erasing previous losses amid evidence of further economic improvement. Security Selections Produced Mixed Performance The fund achieved especially strong relative results in France, Norway and Singapore.The funds investments in France, where stocks generally were hurt by a weakening euro, declined less sharply than average due to gains among some of the funds more economically sensitive holdings, including industrial supplier Vallourec, construction and engineering company Vinci and oil services provider Technip S.A. In Norway, Petroleum Geo-Services advanced along with oil prices, and telecommunications company Telenor A/S rebounded from depressed levels. Singapore-based port operator Sembcorp Marine fared well in the economic recovery, while stronger intra-Asia trade benefited regional financial institutions such as United Overseas Bank . From a market sector perspective, industrial stocks such as IMI and Cookson Group in the United Kingdom helped support results as global business conditions stabilized. Consumer discretionary companies Volkswagen, Compass Group and Esprit Holdings also contributed positively to relative results. Disappointments during the reporting period were found primarily in Italy,Australia and Japan.After rallying earlier in the year, Italian banks Banco Popolare S.C. and UniCredit pulled back due to bouts of economic turbulence in some European markets and potentially stricter capital requirements from regulators. The funds results also were dampened by underweighted exposure to the materials sector in Australia.Although the fund participated in the benefits of rising com- 4 modity prices through BHP Billiton, it was underweight Rio Tinto and didnt own Xstrata in the UK as well as other mining companies that gained substantial value. Finally, in Japan, chemical producers such as Shin-Etsu Chemical reported weaker-than-expected results when renewed pricing power did not materialize. Although specialty packaging company Kaneka Corporation fell sharply during the fourth quarter of 2009 better performance later in the reporting period moderated losses. Also in Japan, drug developer Astellas Pharma encountered difficulty integrating a recent acquisition. Focusing on Fundamentals As the economic recovery progresses, we believe that investors are likely to become more selective, turning away from bargain hunting in favor of conducting research to find companies with sound business fundamentals. Our research has uncovered what we believe are a number of opportunities among attractively valued, fundamentally sound companies in a variety of geographic regions and market sectors. Indeed, a return to a more selective, fundamentals-focused market environment may be particularly well suited to our investment approach. April 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies.These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are higher in emerging markets countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The Dreyfus Corporation has undertaken to absorb certain fund expenses pursuant to an agreement in effect through August 31, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, return would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company International Core Equity Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Expenses paid per $1,000  $5.66 Ending value (after expenses) $1,025.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Expenses paid per $1,000  $5.64 Ending value (after expenses) $1,019.35  Expenses are equal to the funds annualized expense ratio of 1.12% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2010 (Unaudited) Common Stocks93.1% Shares Value ($) Australia7.5% AGL Energy 9,940 137,095 Atlas Iron 54,960 a 123,563 AWE 34,930 a 87,186 BHP Billiton 6,003 240,122 Commonwealth Bank of Australia 6,770 349,701 Macquarie Group 3,250 140,917 National Australia Bank 10,700 270,215 Qantas Airways 92,110 a 240,050 Stockland 56,350 206,321 Westfield Group 20,635 228,365 Westpac Banking 5,424 138,569 Austria.8% Erste Group Bank 5,698 Denmark.9% Carlsberg, Cl. B 2,950 Finland.6% Fortum 6,590 France10.7% Atos Origin 2,750 a 138,098 AXA 15,317 340,732 BNP Paribas 5,790 444,663 Credit Agricole 8,400 147,038 France Telecom 11,400 272,767 GDF Suez 5,123 197,895 Legrand 3,070 96,987 Rhodia 9,050 187,508 Sanofi-Aventis 6,218 463,507 Technip 1,610 130,908 Total 3,510 203,760 Vallourec 810 163,339 Vinci 4,600 271,105 Germany7.4% BASF 5,440 337,401 Bayer 5,860 396,376 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) E.ON 4,740 175,002 HeidelbergCement 3,825 213,367 Lanxess 3,200 147,449 Metro 5,950 352,959 Rheinmetall 1,400 100,276 RWE 2,825 250,304 Salzgitter 1,740 161,525 Greece.4% Bank of Cyprus Public 16,100 Hong Kong2.2% Esprit Holdings 29,875 235,676 Hongkong Land Holdings 52,000 263,640 Hutchison Whampoa 18,000 131,680 Ireland.7% CRH 3,775 94,225 Dragon Oil 15,920 a 116,927 Italy3.8% Enel 25,930 144,993 ENI 15,790 370,448 Fondiaria-Sai 8,310 125,035 Terna Rete Elettrica Nazionale 23,750 102,730 UniCredit 114,080 337,057 Japan19.5% Asahi Kasei 30,000 161,408 Astellas Pharma 7,500 271,553 Canon 8,000 370,521 Central Japan Railway 46 350,326 Daihatsu Motor 16,000 152,829 Daito Trust Construction 2,800 135,073 Fujitsu 64,000 418,954 Hino Motors 49,000 207,027 Hitachi 79,000 a 294,909 Honda Motor 8,000 282,383 8 Common Stocks (continued) Shares Value ($) Japan (continued) Kaneka 23,000 149,085 Keihin 15,300 295,559 Lawson 6,600 281,677 Makita 5,500 181,196 Mitsubishi 12,700 332,816 Mitsubishi UFJ Financial Group 40,500 212,269 Nomura Holdings 18,500 136,341 Sankyo 5,400 267,141 SMC 1,000 135,736 Softbank 5,700 140,412 Sumitomo Mitsui Financial Group 7,400 244,582 Sumitomo Trust & Banking 16,000 93,785 Tokai Rika 4,900 100,579 Tokyo Gas 35,000 154,241 Toyo Suisan Kaisha 4,000 103,455 Yahoo! Japan 398 144,956 Netherlands2.4% ING Groep 13,770 a 137,481 Koninklijke Vopak 1,720 135,462 STMicroelectronics 11,730 116,764 TNT 10,040 287,892 Norway1.9% DNB NOR 10,800 123,388 Petroleum Geo-Services 10,200 a 133,610 Telenor 20,200 273,947 Singapore.7% SembCorp Marine 68,000 Spain2.1% Banco Bilbao Vizcaya Argentaria 14,420 197,297 Banco Santander 30,780 409,081 Sweden.8% Electrolux, Ser. B 9,690 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Switzerland9.2% Adecco 3,940 223,643 Credit Suisse Group 7,500 386,594 Nestle 16,660 853,225 Novartis 2,446 132,113 Petroplus Holdings 11,130 a 206,787 Roche Holding 3,464 561,783 Sulzer 1,711 166,329 Swiss Life Holding 750 a 98,516 United Kingdom21.5% Anglo American 4,867 a 212,264 Aviva 36,330 212,418 Barclays 45,490 248,718 Berkeley Group Holdings 18,390 a 227,161 BP 28,440 269,045 British American Tobacco 14,210 489,818 BT Group 136,630 256,889 Compass Group 28,870 230,441 Cookson Group 23,226 a 192,616 GlaxoSmithKline 26,060 500,454 HSBC Holdings 36,370 368,678 IMI 25,120 251,589 Imperial Tobacco Group 6,210 189,415 Kingfisher 41,860 136,192 Legal & General Group 123,270 164,708 Old Mutual 89,070 165,575 Rio Tinto 9,040 535,695 Rolls-Royce Group 9,220 83,318 Royal Dutch Shell, Cl. B 23,350 643,296 Thomas Cook Group 75,850 310,546 Unilever 13,380 392,884 WPP 10,230 106,029 Total Common Stocks (cost $22,319,361) 10 Preferred Stocks1.1% Shares Value ($) Germany.5% Volkswagen 1,500 137,564 Volkswagen, Rights 1,500 932 Luxembourg.6% Millicom International Cellular, SDR 1,820 a Total Preferred Stocks (cost $258,738) Total Investments (cost $22,578,099) 94.2% Cash and Receivables (Net) 5.8% Net Assets 100.0% SDR  Swedish Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 23.2 Energy 7.5 Industrial 12.5 Information Technology 5.2 Consumer Staples 10.2 Utilities 4.6 Consumer Discretionary 10.1 Telecommunication Services 3.9 Materials 8.9 Health Care 8.1  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 22,578,099 27,004,277 Cash denominated in foreign currencies 57,903 57,264 Dividends and interest receivable 1,515,720 Receivable for investment securities sold 526,395 Prepaid expenses 14,034 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 63,613 Cash overdraft due to Custodian 72,228 Payable for investment securities purchased 266,937 Payable for shares of Beneficial Interest redeemed 4,731 Unrealized depreciation on forward foreign currency exchange contractsNote 4 556 Interest payableNote 2 479 Accrued expenses 54,156 Net Assets ($) Composition of Net Assets ($): Paid-in capital 133,835,149 Accumulated distributions in excess of investment incomenet (278,072) Accumulated net realized gain (loss) on investments (109,487,939) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 4,585,852 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 1,769,927 Net Asset Value, offering and redemption price per shareNote 3(d) ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $33,880 foreign taxes withheld at source): Unaffiliated issuers 446,782 Affiliated issuers 103 Total Income Expenses: Investment advisory feeNote 3(a) 191,461 Custodian feesNote 3(b) 72,402 Shareholder servicing costsNote 3(b) 40,627 Accounting and administration feesNote 3(a) 30,000 Professional fees 20,667 Prospectus and shareholders reports 17,586 Registration fees 13,583 Interest expenseNote 2 1,852 Trustees fees and expensesNote 3(c) 1,157 Loan commitment feesNote 2 200 Miscellaneous 10,220 Total Expenses Lessreduction in investment advisory fee due to undertakingsNote 3(a) (131,920) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 6,999,649 Net realized gain (loss) on financial futures 376,614 Net realized gain (loss) on forward foreign currency exchange contracts (74,198) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (5,969,056) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 262 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Operations ($): Investment incomenet 179,050 1,737,991 Net realized gain (loss) on investments 7,302,065 (81,102,204) Net unrealized appreciation (depreciation) on investments (5,968,794) 48,787,858 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 2,564,388 16,123,438 Dividends reinvested 676,716 492,304 Cost of shares redeemed (49,527,205) (85,828,572) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 74,503,795 174,878,311 End of Period Undistributed (distributions in excess of) investment incomenet (278,072) 617,903 Capital Share Transactions (Shares): Shares sold 160,180 1,199,137 Shares issued for dividends reinvested 42,295 36,440 Shares redeemed (3,002,032) (6,786,945) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2010 Year Ended September 30, (Unaudited) 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.30 17.28 46.03 39.01 34.34 27.03 Investment Operations: Investment incomenet b .06 .25 .49 .78 .71 .50 Net realized and unrealized gain (loss) on investments .35 (1.13) (10.82) 7.82 5.59 7.73 Total from Investment Operations .41 (.88) (10.33) 8.60 6.30 8.23 Distributions: Dividends from investment incomenet (.52) (.10) (.44) (.60) (.40) (.39) Dividends from net realized gain on investments   (17.98) (.98) (1.23) (.53) Total Distributions (.52) (.10) (18.42) (1.58) (1.63) (.92) Net asset value, end of period 16.19 16.30 17.28 46.03 39.01 34.34 Total Return (%) 2.55 c (4.97) (35.03) 22.37 19.01 31.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 d 1.27 1.07 .78 e .88 e 1.01 e Ratio of net expenses to average net assets 1.12 d 1.21 .87 .77 e .88 e 1.01 e Ratio of net investment income to average net assets .75 d 1.88 1.70 1.78 1.91 1.59 Portfolio Turnover Rate 40.54 c 163.94 98 83 f 51 f 58 f Net Assets, end of period ($ x 1,000) 28,655 74,504 174,878 1,257,378 2,015,088 287,065 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Includes the funds share of the The Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. f On September 19, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interests in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for 2007.The amounts shown for 2005-2006 are the turnover rates for the Portfolio. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company International Core Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or 16 the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  27,004,277   Liabilities ($) Other Financial Instruments   (556)   See Statement of Investments for country classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 18 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecur-ring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 20 (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $49,294,163 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2009 was as follows: ordinary income $585,331. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2010 was approximately $275,300, with a related weighted average annualized interest rate of 1.35%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets up to $500 million, .75% of the next $500 million of such assets, .70% of the next $500 million of such assets, .60% of the next $500 million of such assets, and .50% of the funds average daily net assets in excess of $2 billion and is payable monthly. The Manager has agreed to waive receipt of its fees and/or assume the expenses of the fund, from February 11, 2010 until August 31, 2010, so that the annual direct expenses of the fund (excluding taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed 1.00% of the value of the funds average daily net assets. Prior to February 11, 2010, the Manager was limiting the funds operating expenses or assuming all or part of the expenses of the fund, so that such expenses did not exceed an annual rate of 1.25% of the value of the funds average daily net assets. The reduction in investment advisory fee, pursuant to the undertakings, amounted to $131,920 during the period ended March 31, 2010. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund paysThe Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $30,000 during the period ended March 31, 2010 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing 22 personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $575 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $181 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $72,402 pursuant to the custody agreement. During the period ended March 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of:investment advisory fees $19,881, custodian fees $76,082, chief compliance officer fees $2,742 and transfer agency per account fees $158, which are offset against an expense reimbursement currently in effect in the amount of $35,250. (c) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.TheTrusts portion of these fees and expenses are charged and allocated to each series based on net assets. (d) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended March 31, 2010, redemption fees charged and retained by the fund amounted to $1,724. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended March 31, 2010, amounted to $18,538,843 and $65,274,247, respectively. 24 The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended March 31, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 3/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 207,323 13,084,700 13,292,023   The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of March 31,2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign exchange risk  Foreign exchange risk 1 (556) Gross fair value of derivatives contracts  Statement of Assets and Liabilities location: 1 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations for the period ended March 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 2 Contracts 3 Total Equity  Foreign exchange  Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 4 Underlying risk Forward Contracts Foreign Exchange Statement of Operations location: 2 Net realized gain (loss) on financial futures. 3 Net realized gain (loss) on forward foreign currency exchange contracts. 4 Net unrealized appreciation (depreciation) on investments, financial futures and forward foreign currency exchange contracts. During the period ended March 31, 2010, the average market value of equity futures contracts was $1,108,373, which represented 2.31% of average net assets.The average market value of forward contracts was $1,766,532, which represented 3.68% of average net assets. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the 26 last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default.At March 31, 2010, there were no open financial futures contracts outstanding. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at March 31, 2010: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring 4/1/2010 7,663,273 82,525 81,969 The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At March 31, 2010, accumulated net unrealized appreciation on investments was $4,426,178, consisting of $4,882,982 gross unrealized appreciation and $456,804 gross unrealized depreciation. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure. The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional international large-cap value funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional international large-cap value funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance was below the Performance Group and Performance Universe medians for each of the reported periods ended December 31, 2009, except the funds total return performance was above the Performance Group and Performance Universe medians for the 10-year period ended December 31, 2009. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index.A representative of the Manager reminded the Board of the change to the funds primary portfolio manager, which was effective January 2010.The Board members noted that the performance periods being reviewed were prior to the portfolio manager change and it was expected to take some time for the new management to favorably affect the funds performance, but they remained concerned about the funds relative total return performance. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided byThe Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a 30 combined management (investment advisory and administrative) fee. The funds actual management fee and expense ratio for the fiscal year ended September 30, 2009 also reflected a waiver by the Manager. A representative of the Manager informed the Board members that the Manager had been limiting the funds total expense ratio (excluding brokerage commissions, taxes and extraordinary expenses) to 1.25% of the funds average daily net assets and that such limitation was voluntary and could be terminated at any time.The Board noted that the funds contractual management fee was at the Expense Group median and that the funds actual management fee and expense ratio were each above their respective Expense Group and Expense Universe medians for the fiscal year ended September 30, 2009. Representatives of the Manager and the Board members agreed that the Manager would contractually agree to lower the Managers limitation of expenses whereby the Manager would waive receipt of its fees and/or assume the expenses of the fund, until August 31, 2010, so that the annual direct expenses of the fund (excluding taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed 1.00% of the funds average daily net assets. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds), and by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund. the Board members also considered potential benefits to the Manager from acting as investment adviser and noted the Managers soft dollar arrangements with respect to trading the funds portfolio.The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management 32 Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. While the Board was concerned with the funds performance, the Board noted the portfolio manager change in January 2010 and believed the Manager was seeking to improve performance. The Board determined to closely monitor performance. The Board concluded that, taking into consideration the increase to the fee waiver, the fee paid by the fund to the Manager was reason- able in light of the services provided, comparative performance, expense and management fee information, costs of services provided and profits realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 33 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 28 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Large Cap Core Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/The Boston Company Large Cap Core Fund, covering the six-month period from October 1, 2009, through March 31, 2010. The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain traction.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year. As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through March 31, 2010, as provided by Sean P. Fitzgibbon and Jeffrey D. McGrew, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus/The Boston Company Large Cap Core Funds Class A shares produced a total return of 12.33%, Class C shares returned 11.91% and Class I shares returned 12.51%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), produced a total return of 11.75% for the same period. 2 Large-cap stocks generally advanced over the reporting period as the economy continued to recover from a recession and financial crisis. The fund proved well positioned for the market rebound through stocks that appeared to have been punished more severely during the downturn than warranted by their business fundamentals. The Funds Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of its assets in equity securities of large-cap companies that appear to be undervalued relative to underlying business fundamentals. The fund currently considers large-cap companies to be those with total market capitalizations, at the time of purchase, that are greater than the market capitalizations of companies in the bottom 5% of the capitalization range represented in the S&P 500 Index.The portfolio managers employ a core investment style that incorporates both growth and value criteria in managing the funds portfolio.The portfolio managers use a combination of quantitative and fundamental research to identify portfolio candidates. Economic Recovery Drove Stock Prices Higher The reporting period witnessed the continuation of an economic recovery and stock market rally that began early in 2009. Although unemployment remained stubbornly high, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among investors, consumers and businesses. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) For much of the reporting period, investors continued to search for bargains among lower-quality stocks. This activity typically benefited smaller, more speculative stocks more than their better established counterparts. However, during the first quarter of 2010 we began to see a shift in investors focus toward companies with sustainable revenues and earnings in a normalized operating environment. Constructive Investment Posture Bolstered Fund Results The fund continued to focus on stocks which appeared to be priced for worst-case scenarios that, in our judgment, were unlikely to occur. However, during the reporting period we adopted a more conservative stance with regard to risk. As valuations in the securities we held expanded, we trimmed positions that we considered to be at or near our target price.When making new investments, we emphasized companies that appeared to be in a better competitive position after the recession, especially those that we believed could achieve sustainable earnings growth over the long term. The fund achieved particularly strong results in the energy sector, where lack of exposure to industry giant Exxon Mobil helped drive returns. Instead, we focused on better-performing exploration-and-production specialists, such as XTO Energy, which was acquired by Exxon Mobil during the reporting period, and Newfield Exploration.Alpha Natural Resources benefited from rising demand for metalurgical coal from steel producers. In the consumer discretionary sector, auto parts supplier Autoliv gained value as the automobile manufacturing industry rebounded from depressed levels. Retailer Home Depot and appliances maker Whirlpool advanced when consumers resumed spending to update their residences, and apparel retailer Limited Brands fared well as consumers returned to more upscale products. Among industrial stocks, railroad Norfolk Southern and shipper FedEx rose along with business and consumer confidence, while Delta Air Lines provided an effective way to participate in better conditions in the airline industry. Machinery producers also made positive contributions to performance, including Cummins, Parker Hannifin and Dover. Finally, in the health care sector, insurer CIGNA appeared poised to benefit from health care reform, and generic drug producer AmerisourceBergen seemed well positioned for upcoming patent expirations on branded drugs. 4 Disappointments during the reporting period included the financials sector, where unfortunate timing in the sale of Citigroup prevented the fund from participating in subsequent gains. Custodial bank State Street weighed on performance due to weakness in its processing and securities lending businesses. In the information technology sector, handset maker Motorola suffered from weaker-than-expected earnings despite a successful entry into the growing smartphone market. Similarly, software giant Microsoft lagged despite strong sales of an upgrade to the Windows operating system. Focusing on Fundamentals As the economic recovery progresses, we believe that investors will continue to turn away from bargain hunting in favor of conducting research to find companies with sound business fundamentals. Therefore, we have intensified our focus on forward earnings estimates in an effort to identify companies with good growth prospects and attractive valuations. In our view, this is the right strategy as the economy and financial markets continue to normalize. April 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Large Cap Core Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.09 $ 10.04 $ 4.77 Ending value (after expenses) $1,123.30 $1,119.10 $1,125.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.79 $ 9.55 $ 4.53 Ending value (after expenses) $1,019.20 $1,015.46 $1,020.44  Expenses are equal to the funds annualized expense ratio of 1.15% for Class A, 1.90% for Class C, and .90% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2010 (Unaudited) Common Stocks100.0% Shares Value ($) Consumer Discretionary13.9% Autoliv 7,240 373,077 Carnival 4,050 157,464 Central European Media Enterprises, Cl. A 8,260 a 242,101 Darden Restaurants 5,170 230,272 Gap 14,960 345,726 Home Depot 18,500 598,475 Limited Brands 8,140 200,407 Newell Rubbermaid 13,250 201,400 News, Cl. A 43,110 621,215 Stanley Black and Decker 3,030 173,952 Target 12,360 650,136 Time Warner 16,240 507,825 Consumer Staples10.2% Clorox 3,810 244,373 Coca-Cola Enterprises 16,420 454,177 CVS Caremark 6,680 244,221 Energizer Holdings 3,890 a 244,136 Nestle, ADR 7,110 364,032 PepsiCo 11,710 774,734 Philip Morris International 10,640 554,982 Unilever, ADR 9,750 285,480 Energy10.0% Alpha Natural Resources 3,720 a 185,591 Chevron 6,572 498,355 ConocoPhillips 7,760 397,079 ENSCO, ADR 8,170 365,853 Hess 7,300 456,615 Newfield Exploration 6,030 a 313,862 Occidental Petroleum 6,590 557,119 Valero Energy 16,380 322,686 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Exchange Traded Funds.8% Standard & Poors Depository Receipts S&P rust 2,130 Financial14.0% American Express 7,580 312,751 Bank of America 51,120 912,492 Capital One Financial 6,310 261,297 Franklin Resources 2,100 232,890 Genworth Financial, Cl. A 17,930 a 328,836 Goldman Sachs Group 940 160,392 JPMorgan Chase & Co. 18,330 820,268 Lincoln National 9,260 284,282 MetLife 7,520 325,917 Morgan Stanley 6,010 176,033 Wells Fargo & Co. 13,060 406,427 XL Capital, Cl. A 5,410 102,249 Health Care15.9% Alexion Pharmaceuticals 4,580 a 249,015 AmerisourceBergen 13,860 400,831 Amgen 4,950 a 295,812 Amylin Pharmaceuticals 9,160 a 206,008 CIGNA 6,260 228,991 Covidien 4,337 218,064 Hospira 3,840 a 217,536 Human Genome Sciences 13,270 a 400,754 King Pharmaceuticals 16,850 a 198,156 Mednax 2,560 a 148,966 Merck & Co. 17,643 658,966 Pfizer 43,030 737,965 St. Jude Medical 3,810 a 156,401 Teva Pharmaceutical Industries, ADR 3,000 189,240 Thermo Fisher Scientific 3,020 a 155,349 Universal Health Services, Cl. B 6,930 243,174 WellPoint 3,580 a 230,480 8 Common Stocks (continued) Shares Value ($) Industrial10.2% AMR 17,300 a 157,603 Cummins 3,130 193,903 Dover 7,600 355,300 FedEx 2,850 266,190 General Electric 13,380 243,516 Norfolk Southern 10,640 594,670 Parker Hannifin 4,500 291,330 Raytheon 7,620 435,254 Textron 12,340 261,978 Tyco International 9,377 358,670 Materials2.0% Dow Chemical 9,430 278,845 E.I. du Pont de Nemours & Co. 9,540 355,270 Technology19.2% Apple 2,100 a 493,353 BMC Software 5,890 a 223,820 Cisco Systems 22,640 a 589,319 EMC 18,670 a 336,807 Google, Cl. A 1,010 a 572,680 Hewlett-Packard 11,290 600,063 International Business Machines 3,200 410,400 Microsoft 30,020 878,685 Motorola 32,410 a 227,518 Oracle 23,530 604,486 QUALCOMM 12,460 523,195 Sybase 5,680 a 264,802 Teradata 6,487 a 187,409 Telecommunication Services1.4% AT & T 17,020 Utilities2.4% American Electric Power 5,430 185,597 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) PG & E 5,440 230,765 Public Service Enterprise Group 11,550 340,956 Total Investments (cost $25,521,606) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 19.2 Energy 10.0 Health Care 15.9 Utilities 2.4 Financial 14.0 Materials 2.0 Consumer Discretionary 13.9 Telecommunication Services 1.4 Consumer Staples 10.2 Exchange Traded Funds .8 Industrial 10.2  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 25,521,606 30,976,278 Receivable for investment securities sold 491,886 Dividends and interest receivable 38,877 Prepaid expenses 23,933 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 58,290 Cash overdraft due to Custodian 301,394 Payable for investment securities purchased 158,540 Payable for shares of Beneficial Interest redeemed 1,274 Accrued expenses 34,297 Net Assets ($) Composition of Net Assets ($): Paid-in capital 43,526,163 Accumulated undistributed investment incomenet 144,682 Accumulated net realized gain (loss) on investments (18,148,338) Accumulated net unrealized appreciation (depreciation) on investments 5,454,672 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 47,856 15,145 30,914,178 Shares Outstanding 1,530 485.44 987,153 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended March 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $179 foreign taxes withheld at source): Unaffiliated issuers 295,729 Affiliated issuers 71 Total Income Expenses: Investment advisory feeNote 3(a) 82,717 Registration fees 28,786 Accounting and administration feeNote 3(a) 26,500 Custodian feesNote 3(c) 15,443 Auditing fees 15,316 Prospectus and shareholders reports 11,421 Legal fees 6,726 Shareholder servicing costsNote 3(c) 2,605 Trustees fees and expensesNote 3(d) 273 Distribution feesNote 3(b) 53 Interest expenseNote 2 42 Miscellaneous 4,457 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (45,316) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,728,329 Net unrealized appreciation (depreciation) on investments 1,983,334 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Operations ($): Investment incomenet 146,777 539,278 Net realized gain (loss) on investments 1,728,329 (16,113,462) Net unrealized appreciation (depreciation) on investments 1,983,334 7,886,234 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (50) (105) Class C Shares  (68) Class I shares (131,718) (650,474) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 29,030 12,000 Class C Shares  10,000 Class I shares 858,780 2,844,463 Dividends reinvested: Class A Shares 7 16 Class I shares 76,544 400,365 Cost of shares redeemed: Class I shares (8,304,973) (20,333,550) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 34,591,119 59,996,422 End of Period Undistributed investment incomenet 144,682 129,673 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Capital Share Transactions: Class A Shares sold 959 570 Shares issued for dividends reinvested  b 1 Net Increase (Decrease) in Shares Outstanding Class C Shares sold  Class I Shares sold 28,881 126,265 Shares issued for dividends reinvested 2,637 17,755 Shares redeemed (280,724) (881,809) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009. The existing shares were redesignated as Class I and the fund commenced offering Class A and Class C shares. b Amount represents less than 1 per share. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2010 Year Ended Class A Shares (Unaudited) September 30, 2009 a Per Share Data ($): Net asset value, beginning of period 27.93 20.60 Investment Operations: Investment incomenet b .09 .09 Net realized and unrealized gain (loss) on investments 3.35 7.43 Total from Investment Operations 3.44 7.52 Distributions: Dividends from investment incomenet (.09) (.19) Net asset value, end of period 31.28 27.93 Total Return (%) c,d 12.33 36.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.15 4.43 Ratio of net expenses to average net assets e 1.15 1.15 Ratio of net investment income to average net assets e .63 .74 Portfolio Turnover Rate 35.01 d 116.21 Net Assets, end of period ($ x 1,000) 48 16 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2010 Year Ended Class C Shares (Unaudited) September 30, 2009 a Per Share Data ($): Net asset value, beginning of period 27.87 20.60 Investment Operations: Investment income (loss)net b (.01) .00 c Net realized and unrealized gain (loss) on investments 3.34 7.41 Total from Investment Operations 3.33 7.41 Distributions: Dividends from investment incomenet  (.14) Net asset value, end of period 31.20 27.87 Total Return (%) d,e 11.91 36.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 3.14 3.45 Ratio of net expenses to average net assets f 1.90 1.90 Ratio of net investment income (loss) to average net assets f (.09) .01 Portfolio Turnover Rate 35.01 e 116.21 Net Assets, end of period ($ x 1,000) 15 14 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 16 Six Months Ended March 31, 2010 Year Ended September 30, Class I Shares (Unaudited) 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 27.95 30.39 43.28 37.58 39.57 35.24 Investment Operations: Investment incomenet b .13 .34 .43 .43 .36 .41 Net realized and unrealized gain (loss) on investments 3.36 (2.38) (9.32) c 7.01 c 3.22 4.28 c Total from Investment Operations 3.49 (2.04) (8.89) 7.44 3.58 4.69 Distributions: Dividends from investment incomenet (.12) (.40) (.53) (.33) (.39) (.36) Dividends from net realized gain on investments   (3.47) (1.41) (5.18)  Total Distributions (.12) (.40) (4.00) (1.74) (5.57) (.36) Net asset value, end of period 31.32 27.95 30.39 43.28 37.58 39.57 Total Return (%) 12.51 d (6.43) (22.41) 20.27 9.84 13.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 e 1.23 .84 .80 f .99 f .85 f Ratio of net expenses to average net assets .90 e .91 .84 .80 f .90 f .85 f Ratio of net investment income to average net assets .89 e 1.43 1.17 1.05 .98 1.10 Portfolio Turnover Rate 35.01 d 116.21 61 59 g 103 g 85 g Net Assets, end of period ($ x 1,000) 30,914 34,562 59,996 122,591 93,745 46,036 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts includes litigation proceeds received by the fund of $0.02 for the year ended September 30, 2008, $0.04 for the year ended September 30, 2007 and $0.02 for the year ended September 30, 2005. d Not annualized. e Annualized. f For the period October 1, 2006 to September 19, 2007 and for the fiscal years ended September 30, 2004-2006, the ratio includes the funds share of the TBC Large Cap Core Portfolios (the Portfolio) allocated expenses. g On September 19, 2007 the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective September 20, 2007, the fund began investing directly in securities. Portfolio turnover represents combined investment activity of the fund and the Portfolio for the year ended September 30, 2007.The amounts shown for 2005 and 2006 are ratios for the Portfolio. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Large Cap Core Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective is to achieve long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of March 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 485 Class A and Class C shares of the fund. 18 The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of secu- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  28,907,285   Equity Securities Foreign  1,819,783   Exchange Traded Funds 249,210    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the 22 best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $6,566,434 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2009 was as follows: ordinary income $650,647.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2010 was approximately $6,000, with a related weighted average annualized interest rate of 1.41%. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Manager is currently limiting the funds operating expenses or assuming all or part of the expenses of the fund, until February 1, 2011, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, and extraordinary expenses) do not exceed .90% of the value of the funds average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $45,316 during the period ended March 31, 2010. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $26,500 for the period ended March 31, 2010 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended March 31, 2010, Class C shares were charged $53 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) 24 in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2010, Class A and Class C shares were charged $36 and $18, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $3,001 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $163 pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $15,443 pursuant to the custody agreement. During the period ended March 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $14,160, custodian fees $37,750, administrative service fees $6,750, Rule 12b-1 distribution plan fees $10, shareholder services plan fees $13, chief compliance officer fees $2,742 and transfer agency per account fees $440, which are offset against an expense reimbursement currently in effect in the amount of $3,575. (d) Prior to January1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax- The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-end Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2010, amounted to $11,346,618 and $18,491,185, respectively. 26 The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended March 31, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 3/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 120,369 3,917,955 4,038,324   The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010. These disclosures did not impact the notes to the financial statements. At March 31, 2010, accumulated net unrealized appreciation on investments was $5,454,672, consisting of $6,032,255 gross unrealized appreciation and $577,583 gross unrealized depreciation. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure. The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. 28 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional large-cap core funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional large-cap core funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was variously above, at and below the Performance Group medians for the various periods ended December 31, 2009, above the Performance Universe medians for the one-, three-, four-, five- and ten-year periods ended December 31, 2009 but below the Performance Universe median for the two-year period ended December 31, 2009. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided byThe Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a combined management (investment advisory and administrative) fee. The funds actual management fee and expense ratio for the fiscal year ended September 30, 2009 also reflected a waiver by the Manager. A representative of the Manager informed the Board members that the The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Manager had agreed, until February 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) exceed .90% of the value of the funds average daily net assets. The funds contractual management fee was below its Expense Group median. The Board noted that, with the expense waiver, the funds actual management fee was below its Expense Group and Expense Universe medians and the funds expense ratio was below its Expense Group median and above its Expense Universe median. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds), and by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund 30 complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund.The Board members also considered potential benefits to the Manager from acting as investment adviser and noted the Managers soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager.The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board was generally satisfied with the funds overall relative performance. The Board concluded, taking into account the fee waiver, that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative performance, expense and manage- ment fee information, costs of the services provided and profits real- ized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 32 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 26 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/The Boston Company Small Cap Growth Fund, covering the six-month period from October 1, 2009, through March 31, 2010. The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain traction.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year. As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through March 31, 2010, as provided by B. Randall Watts and P. Hans Von Der Luft, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus/The Boston Company Small Cap Growth Funds Class I shares produced a total return of 9.20%. 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 12.07% for the same period. 2 Small-cap stocks generally advanced over the reporting period as the global economy continued to recover from a recession and financial crisis.The fund produced lower returns than its benchmark, primarily due to shortfalls in our stock selection strategy in the consumer discretionary and financials sectors. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Index. When choosing stocks, we seek to identify high-quality, small-cap companies with rapid current or expected earnings or revenue growth.We employ fundamental research to identify companies with attractive characteris-tics,such as strong business and competitive positions,solid cash flows and balance sheets, high-quality management, high sustainable growth. We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Economic Recovery Drove Stock Prices Higher The reporting period witnessed the continuation of an economic recovery and stock market rally that began early in 2009. Although unemployment rates have remained stubbornly high, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among investors, consumers and businesses. For much of the reporting period, investors generally continued to search for value-oriented opportunities among lower-quality stocks The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) that had been severely punished during the downturn. This activity typically benefited smaller, more speculative stocks more than their better established, steadily growing counterparts. However, during the first quarter of 2010, we began to detect a shift in market sentiment as investors appeared to pay more attention to underlying business fundamentals. In our view, this suggests the beginning of a change in their focus toward companies with sustainable revenues and earnings in a normalized operating environment. Consumer and Financial Stocks Weighed on Relative Results The fund participated in the small-cap market rally to a significant degree, but its relative performance was dampened by an underweighted position in the consumer discretionary sector, which ranked among the benchmarks top-performing segments. In addition, our stock selection strategy proved relatively weak in the sector.For example,the stock price of fine watches and jewelry maker Movado Group pre-announced fourth quarter earnings results lower than expected and provided 2011 fiscal year guidance for a loss. Despite strong quarterly earnings and higher guidance, for-profit education providers Career Education and Bridgepoint Education were hurt by regulatory investigations of for-profit accreditation standards and their access to Title IV program funds, a major source of tuition revenue. Finally, independent filmmaker Lions Gate Entertainment encountered heightened volatility in the midst of a low offer for the company that was rejected. During the reporting period, the company reported relatively solid revenue, but profits fell short on higher costs. Our security selection strategy also produced shortfalls in the financials sector. Real estate investment trusts Hatteras Financial and Starwood Property Trust declined due to concerns regarding future revenue growth. Among insurance companies, Tower Group did not enjoy the increased pricing power we had anticipated in the wake of the recession, prompting us to eliminate the funds position.The funds results in the consumer staples sector were compromised by weakness in personal products provider Alberto-Culver, which was hurt by generally tepid conditions in the hair care industry. Positioned for the Next Phase of the Economic Cycle We remain optimistic regarding the potential for small-cap growth stocks over the remainder of 2010.As the economic recovery progresses, 4 we continue to think that the lower quality, low-priced stocks that performed well off the market lows do not look as cheap as they once were and fundamentals support higher quality companies. Credit spreads falling along with lower volatility has supported momentum. There could be a change as valuations of smaller, lower rated stocks are not nearly as attractive as they once were. We have found a number of opportunities meeting our growth-oriented investment criteria in the health care sector, where the recent passage of reform legislation appears likely to benefit service providers, medical device manufacturers and health care technology companies. We also have maintained overweighted exposure to technology companies that, in our judgment, are poised for greater spending among businesses seeking to boost efficiency and productivity through technology upgrades. Conversely, we have found relatively fewer opportunities in the consumer discretionary sector, where retailers may continue to suffer from sluggish consumer spending amid relatively high unemployment rates and ongoing deleveraging activity. We also have reduced the funds overweighted positions in the financials and energy sectors. In our view, these are prudent strategies as we seek to capture the opportunities and confront the challenges of a rapidly evolving marketplace. April 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Growth Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Expenses paid per $1,000  $ 4.90 Ending value (after expenses) $1,092.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Expenses paid per $1,000  $ 4.73 Ending value (after expenses) $1,020.24  Expenses are equal to the funds annualized expense ratio of .94% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2010 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary16.0% 99 Cents Only Stores 155,490 a,b 2,534,487 Brinker International 160,390 3,092,319 Carters 87,750 b 2,645,662 Cato, Cl. A 121,420 2,603,245 Chipotle Mexican Grill 13,227 b 1,490,286 Citi Trends 45,730 b 1,483,481 Columbia Sportswear 25,100 a 1,318,503 Gentex 94,320 a 1,831,694 Gymboree 50,880 b 2,626,934 Hibbett Sports 49,860 a,b 1,275,419 Interface, Cl. A 168,130 1,946,945 Jarden 61,750 2,055,657 JOS. A. Bank Clothiers 76,480 b 4,179,632 Lions Gate Entertainment 282,980 a,b 1,765,795 P.F. Changs China Bistro 29,830 a,b 1,316,398 Take-Two Interactive Software 90,250 b 888,963 THQ 327,940 b 2,298,859 Tractor Supply 62,220 a 3,611,871 Wolverine World Wide 80,050 2,334,258 Consumer Staples1.6% Alberto-Culver 63,610 1,663,401 Inter Parfums 126,930 1,881,103 Seneca Foods, Cl. A 18,890 b 550,077 Energy3.9% Arena Resources 43,420 a,b 1,450,228 Dril-Quip 22,030 b 1,340,305 Nordic American Tanker Shipping 31,140 942,608 Oil States International 28,420 b 1,288,563 Penn Virginia 42,250 1,035,125 Petroleum Development 57,410 b 1,330,190 Quicksilver Resources 198,120 b 2,787,548 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Exchange Traded Funds1.6% iShares Russell 2000 Growth Index Fund 56,545 a Financial6.8% Altisource Portfolio Solutions 92,450 a,b 2,070,880 Arch Capital Group 26,140 b 1,993,175 Hatteras Financial 85,030 2,191,223 Portfolio Recovery Associates 56,150 a,b 3,080,951 Prosperity Bancshares 75,130 a 3,080,330 Starwood Property Trust 99,560 a 1,921,508 Westamerica Bancorporation 54,890 a 3,164,409 Health Care26.7% Alexion Pharmaceuticals 43,590 b 2,369,988 Allscripts-Misys Healthcare Solutions 107,650 a,b 2,105,634 Analogic 53,360 2,280,073 AngioDynamics 75,760 b 1,183,371 Bio-Rad Laboratories, Cl. A 20,025 b 2,072,988 Bruker 162,010 b 2,373,446 Cardiome Pharma 266,860 b 1,763,945 Catalyst Health Solutions 47,590 b 1,969,274 Centene 70,690 b 1,699,388 Chemed 43,310 a 2,355,198 Emergency Medical Services, Cl. A 47,648 b 2,694,494 ev3 139,560 b 2,213,422 Human Genome Sciences 157,660 b 4,761,332 InterMune 30,080 b 1,340,666 MAP Pharmaceuticals 104,300 a,b 1,657,327 Mednax 35,230 b 2,050,034 Myriad Genetics 106,750 b 2,567,337 Natus Medical 82,710 b 1,315,916 Nektar Therapeutics 172,350 a,b 2,621,443 Owens & Minor 52,730 2,446,145 PerkinElmer 90,600 2,165,340 PSS World Medical 118,380 a,b 2,783,114 RehabCare Group 65,300 b 1,780,731 Salix Pharmaceuticals 86,030 b 3,204,618 Sirona Dental Systems 79,580 b 3,026,427 8 Common Stocks (continued) Shares Value ($) Health Care (continued) SXC Health Solutions 40,610 b 2,732,241 Thermo Fisher Scientific 42,900 b 2,206,776 Thoratec 44,790 a,b 1,498,226 United Therapeutics 30,040 a,b 1,662,113 Volcano 107,393 a,b 2,594,615 ZymoGenetics 249,550 a,b 1,429,922 Industrial11.5% Columbus McKinnon 81,110 b 1,287,216 Crane 57,740 2,049,770 EnerSys 74,060 b 1,826,320 EnPro Industries 83,450 a,b 2,426,726 Exponent 34,580 b 986,222 Heidrick & Struggles International 72,950 a 2,044,788 Hub Group, Cl. A 87,700 b 2,453,846 Kforce 166,630 b 2,534,442 Knight Transportation 173,000 a 3,648,570 Landstar System 63,370 a 2,660,273 Mueller Industries 81,950 2,195,440 Quanex Building Products 76,730 1,268,347 Teledyne Technologies 53,275 b 2,198,659 Werner Enterprises 85,470 a 1,980,340 Materials2.7% Haynes International 62,910 2,235,192 Horsehead Holding 118,450 b 1,402,448 Schnitzer Steel Industries, Cl. A 38,030 1,997,716 Zep 59,210 1,295,515 Technology27.5% Acxiom 139,770 b 2,507,474 Advanced Energy Industries 125,090 b 2,071,490 Art Technology Group 344,630 b 1,519,818 Atheros Communications 70,530 a,b 2,730,216 Blackboard 63,720 a,b 2,654,575 CACI International, Cl. A 76,740 b 3,748,749 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Coherent 29,430 a,b 940,583 CyberSource 171,190 a,b 3,019,792 DTS 88,440 b 3,010,498 Finisar 120,500 b 1,893,055 Gartner 108,730 b 2,418,155 Harmonic 412,100 b 2,600,351 Mellanox Technologies 103,020 b 2,428,181 Mentor Graphics 146,280 b 1,173,166 MicroStrategy, Cl. A 14,210 b 1,208,845 NCI, Cl. A 25,400 b 767,842 NETGEAR 48,790 b 1,273,419 NetLogic Microsystems 67,860 b 1,997,120 NetScout Systems 169,800 b 2,511,342 Pericom Semiconductor 167,020 b 1,788,784 PMC-Sierra 156,510 b 1,396,069 QLogic 176,210 b 3,577,063 Quality Systems 22,130 a 1,359,667 Quest Software 140,260 b 2,495,225 Skyworks Solutions 123,020 b 1,919,112 SMART Modular Technologies 354,430 b 2,732,655 SonicWALL 177,200 b 1,539,868 SuccessFactors 72,380 b 1,378,115 TeleCommunication Systems, Cl. A 262,190 b 1,921,853 Triquint Semiconductor 284,800 b 1,993,600 Ultratech 69,430 b 944,248 Verigy 201,070 a,b 2,247,963 Vishay Intertechnology 185,360 b 1,896,233 Vocus 72,160 a,b 1,230,328 Volterra Semiconductor 81,810 b 2,053,431 Total Common Stocks (cost $203,758,701) 10 Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,317,385) 4,317,385 c Investment of Cash Collateral for Securities Loaned13.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $35,587,500) 35,587,500 c Total Investments (cost $243,663,586) 113.8% Liabilities, Less Cash and Receivables (13.8%) Net Assets 100.0% a Security, or portion thereof, on loan.At March 31, 2010, the total market value of the funds securities on loan is $34,475,393 and the total market value of the collateral held by the fund is $35,587,500. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 27.5 Energy 3.9 Health Care 26.7 Materials 2.7 Consumer Discretionary 16.0 Consumer Staples 1.6 Money Market Investments 15.5 Exchange Traded Funds 1.6 Industrial 11.5 Financial 6.8  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $34,475,393)Note 1(b): Unaffiliated issuers 203,758,701 253,579,647 Affiliated issuers 39,904,885 39,904,885 Cash 113,408 Receivable for investment securities sold 2,147,909 Receivable for shares of Beneficial Interest subscribed 205,426 Dividends and interest receivable 173,516 Prepaid expenses 13,412 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 240,427 Liability for securities on loanNote 1(b) 35,587,500 Payable for investment securities purchased 1,947,688 Payable for shares of Beneficial Interest redeemed 433,429 Accrued expenses 61,541 Net Assets ($) Composition of Net Assets ($): Paid-in capital 270,091,380 Accumulated Investment (loss)net (416,110) Accumulated net realized gain (loss) on investments (61,628,598) Accumulated net unrealized appreciation (depreciation) on investments 49,820,946 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 5,446,223 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 839,950 Affiliated issuers 2,890 Income from securities lendingNote 1(b) 26,516 Total Income Expenses: Investment advisory feeNote 3(a) 1,095,068 Custodian feesNote 3(b) 64,617 Shareholder servicing costsNote 3(b) 36,670 Professional fees 35,367 Accounting and administration feesNote 3(a) 22,500 Registration fees 9,039 Loan commitment feesNote 2 5,308 Prospectus and shareholders reports 4,097 Trustees fees and expensesNote 3(c) 3,519 Interest expenseNote 2 1,526 Miscellaneous 7,758 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (3) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 21,188,567 Net unrealized appreciation (depreciation) on investments 2,005,993 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Operations ($): Investment (loss)net (416,110) (762,541) Net realized gain (loss) on investments 21,188,567 (60,106,751) Net unrealized appreciation (depreciation) on investments 2,005,993 53,910,681 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold 8,134,607 154,067,155 Cost of shares redeemed (72,608,709) (80,251,671) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 299,563,270 232,706,397 End of Period Accumulated investment (loss)net (416,110)  Capital Share Transactions (Shares): Shares sold 184,647 4,424,502 Shares redeemed (1,647,381) (2,179,770) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2010 Year Ended September 30, Class I Shares (Unaudited) 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 43.36 49.89 59.41 49.67 46.30 37.95 Investment Operations: Investment (loss)net b (.07) (.12) (.11) (.11) (.14) (.20) Net realized and unrealized gain (loss) on investments 4.06 (6.41) (9.41) c 9.85 c 3.51 8.55 Total from Investment Operations 3.99 (6.53) (9.52) 9.74 3.37 8.35 Net asset value, end of period 47.35 43.36 49.89 59.41 49.67 46.30 Total Return (%) 9.20 d (13.14) (16.02) 19.61 7.28 22.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 e 1.00 1.01 1.09 f 1.38 f 1.41 f Ratio of net expenses to average net assets .94 e,g 1.00 1.01 1.09 f 1.10 f 1.17 f Ratio of net investment (loss) to average net assets (.30) e (.34) (.20) (.20) (.30) (.48) Portfolio Turnover Rate 92.67 d 271 207 175 h 166 h 135 h Net Assets, end of period ($ x 1,000) 257,868 299,563 232,706 186,991 42,103 36,323 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts include litigation proceeds received by the fund of $.01 for the year ended September 30, 2008 and $.01 for the year ended September 30, 2007. d Not annualized. e Annualized. f Include the funds share of the TBC Small Cap Growth Portfolios (the Portfolio) allocated expenses. g Expense waivers and/or reimbursements amounted to less than .01%. h On September 19, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interests in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for 2007.The amounts shown for 2005-2006 are the turnover rates for the Portfolio. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Growth Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective is to seek long-term growth of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price 16 that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  245,426,383   Equity Securities Foreign  4,011,908   Mutual Funds/ Exchange Traded Funds 44,046,241    See Statement of Investments for industry classification. 18 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended March 31, 2010, The Bank of New York Mellon earned $8,839 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 20 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $32,142,902 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, $939,793 of the carryover expires in fiscal 2011 and $31,203,109 expires in fiscal 2017. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2010 was approximately $218,700, with a related weighted average annualized interest rate of 1.40%. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate .80% of the value of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $22,500 during the period ended March 31, 2010 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $5,595 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $1,674 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits which amounted to $3. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $64,617 pursuant to the custody agreement. 22 During the period ended March 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $176,146, custodian fees $58,800, chief compliance officer fees $2,742 and transfer agency per account fees $2,739. (c) Prior to January 1, 2010, each Trustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2010, amounted to $245,305,289 and $307,264,552, respectively. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended March 31, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 3/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 9,652,872 74,342,852 79,678,339 4,317,385 1.7 Dreyfus Institutional Cash Advantage Fund 46,771,888 128,340,274 139,524,662 35,587,500 13.8 Total 219,203,001 39,904,885 24 The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010. These disclosures did not impact the notes to the financial statements. At March 31, 2010, accumulated net unrealized appreciation on investments was $49,820,946, consisting of $51,815,724 gross unrealized appreciation and $1,994,778 gross unrealized depreciation. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information. The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund,as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure.The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. 26 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional small-cap growth funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional small-cap growth funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance was below the Performance Group and Performance Universe medians for the one-, two-, three-, and ten-year periods ended December 31, 2009, above the Performance Group median and below the Performance Universe median for the four-year period ended December 31, 2009 and above the Performance Group and Performance Universe medians for the five-year period ended December 31, 2009. As part of an overall presentation to the Board members, representatives of the Manager discussed the market environment in 2009, noting that high beta stocks outperformed during 2009 and high quality stocks had been out of favor during 2009. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided byThe Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) advisory fees to those peers that include administrative fees within a combined management (investment advisory and administrative) fee. Noting that the funds expense ratio had not been affected for the most recent fiscal year, a representative of the Manager informed the Board members that the Manager was currently limiting the funds total expense ratio to 1.10% of the funds average daily net assets and that such limitation is voluntary and may be terminated at any time.The Board noted that the funds contractual management fee was below the Expense Group median, the actual management fee was above the Expense Group and Expense Universe medians and the funds expense ratio was below the Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds), and by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts). The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also 28 been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, noting that the fund had been generally closed to new investors since July 2007.The Board members also considered potential benefits to the Manager from acting as investment adviser and noted the Managers soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. Although it was generally satisfied with the funds overall relative performance, the Board was somewhat concerned with the funds more recent relative performance and determined to closely moni- tor performance. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative performance, expense and management fee information, costs of the services pro- vided and profits realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 30 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 25 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund, covering the six-month period from October 1, 2009, through March 31, The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain traction.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year. As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through March 31, 2010, as provided by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Funds Class I shares produced a total return of 9.29%. 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 12.07% for the same period. 2 Small-cap stocks generally advanced over the reporting period as the global economy continued to recover from a recession and financial crisis.The fund produced lower returns than its benchmark, primarily due to shortfalls in our stock selection strategy in the consumer discretionary and financials sectors. The Funds Investment Approach The fund seeks to maximize after-tax total return, consisting of long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Russell 2000 Growth Index.When choosing stocks, we seek to identify small-cap companies which are experiencing or are expected to experience rapid growth. We use tax-sensitive strategies in seeking to reduce the impact of federal and state income taxes on the funds after-tax returns, including minimizing sales of securities that result in capital gains and selling underperforming securities to realize capital losses that can be offset against realized capital gains. Economic Recovery Drove Stock Prices Higher The reporting period witnessed the continuation of an economic recovery and stock market rally that began early in 2009. Although unemployment rates have remained stubbornly high, improved The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among investors, consumers and businesses. For much of the reporting period, investors generally continued to search for value-oriented opportunities among lower-quality stocks that had been severely punished during the downturn. This activity typically benefited smaller, more speculative stocks more than their better established, steadily growing counterparts. However, during the first quarter of 2010, we began to detect a shift in market sentiment as investors appeared to pay more attention to underlying business fundamentals. In our view, this suggests the beginning of a change in their focus toward companies with sustainable revenues and earnings in a normalized operating environment. Consumer and Financial Stocks Weighed on Relative Results The fund participated in the small-cap market rally to a significant degree, but its relative performance was dampened by an underweighted position in the consumer discretionary sector, which ranked among the benchmarks top-performing segments. In addition, our stock selection strategy proved relatively weak in the sector.For example,the stock price of fine watches and jewelry maker Movado Group pre-announced fourth quarter earnings results lower than expected and provided 2011 fiscal year guidance for a loss. Despite strong quarterly earnings and higher guidance, for-profit education providers Career Education and Bridgepoint Education were hurt by regulatory investigations of for-profit accreditation standards and their access to Title IV program funds, a major source of tuition revenue. Finally, independent filmmaker Lions Gate Entertainment encountered heightened volatility in the midst of a low offer for the company that was rejected. During the reporting period, the company reported relatively solid revenue, but profits fell short on higher costs. Our security selection strategy also produced shortfalls in the financials sector. Real estate investment trusts Hatteras Financial and Starwood Property Trust declined due to concerns regarding future revenue growth. Among insurance companies, Tower Group did not enjoy the increased pricing power we had anticipated in the wake of the recession, prompting us to eliminate the funds position.The funds results in the consumer staples sector were compromised by weakness in personal products provider Alberto-Culver, which was hurt by generally tepid conditions in the hair care industry. 4 Positioned for the Next Phase of the Economic Cycle We remain optimistic regarding the potential for small-cap growth stocks over the remainder of 2010. As the economic recovery progresses, we continue to think that the lower quality, low-priced stocks that performed well off the market lows do not look as cheap as they once were and fundamentals support higher quality companies. Credit spreads falling along with lower volatility has supported momentum.There could be a change as smaller, lower quality stocks are not nearly as attractive as they once were.We have found a number of opportunities meeting our growth-oriented investment criteria in the health care sector, where the recent passage of reform legislation appears likely to benefit service providers, medical device manufacturers and health care technology companies.We also have maintained overweighted exposure to technology companies that, in our judgment, are poised for greater spending among businesses seeking to boost efficiency and productivity through technology upgrades. Conversely, we have found relatively fewer opportunities in the consumer discretionary sector, where retailers may continue to suffer from sluggish consumer spending amid relatively high unemployment rates and ongoing deleveraging activity. We also have reduced the funds overweighted positions in the financials and energy sectors. In our view, these are prudent strategies as we seek to capture the opportunities and confront the challenges of a rapidly evolving marketplace. April 15, 2010 Please note, the position is any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, return would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Expenses paid per $1,000  $ 5.27 Ending value (after expenses) $1,092.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Expenses paid per $1,000  $ 5.09 Ending value (after expenses) $1,019.90  Expenses are equal to the funds annualized expense ratio of 1.01% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2010 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary15.9% 99 Cents Only Stores 119,610 a,b 1,949,643 Brinker International 124,320 2,396,890 Carters 67,790 b 2,043,868 Cato, Cl. A 94,090 2,017,290 Chipotle Mexican Grill 10,322 b 1,162,980 Citi Trends 35,590 b 1,154,540 Columbia Sportswear 19,450 a 1,021,708 Gentex 73,850 1,434,167 Gymboree 39,430 b 2,035,771 Hibbett Sports 38,840 a,b 993,527 Interface, Cl. A 130,550 1,511,769 Jarden 47,890 a 1,594,258 JOS. A. Bank Clothiers 58,740 b 3,210,141 Lions Gate Entertainment 219,742 a,b 1,371,190 P.F. Changs China Bistro 23,220 a,b 1,024,699 Take-Two Interactive Software 69,630 a,b 685,856 THQ 254,110 b 1,781,311 Tractor Supply 48,040 a 2,788,722 Wolverine World Wide 62,430 1,820,459 Consumer Staples1.6% Alberto-Culver 50,333 1,316,208 Inter Parfums 98,360 1,457,695 Seneca Foods, Cl. A 15,010 b 437,091 Energy3.9% Arena Resources 33,640 b 1,123,576 Dril-Quip 17,020 b 1,035,497 Nordic American Tanker Shipping 24,270 734,653 Oil States International 22,080 b 1,001,107 Penn Virginia 32,910 806,295 Petroleum Development 44,100 b 1,021,797 Quicksilver Resources 153,030 b 2,153,132 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Exchange Traded Funds1.8% iShares Russell 2000 Growth Index Fund 49,500 a Financial6.9% Altisource Portfolio Solutions 74,950 b 1,678,880 Arch Capital Group 20,260 b 1,544,825 Hatteras Financial 68,830 1,773,749 Portfolio Recovery Associates 43,550 a,b 2,389,588 Prosperity Bancshares 59,280 a 2,430,480 Starwood Property Trust 76,910 1,484,363 Westamerica Bancorporation 43,310 a 2,496,822 Health Care26.6% Alexion Pharmaceuticals 33,620 b 1,827,919 Allscripts-Misys Healthcare Solutions 83,090 a,b 1,625,240 Analogic 40,910 1,748,084 AngioDynamics 58,860 b 919,393 Bio-Rad Laboratories, Cl. A 14,985 b 1,551,247 Bruker 125,540 b 1,839,161 Cardiome Pharma 206,320 b 1,363,775 Catalyst Health Solutions 36,720 b 1,519,474 Centene 54,440 b 1,308,738 Chemed 33,780 1,836,956 Emergency Medical Services, Cl. A 36,768 b 2,079,230 ev3 108,110 b 1,714,625 Human Genome Sciences 123,200 b 3,720,640 InterMune 23,280 b 1,037,590 MAP Pharmaceuticals 80,820 a,b 1,284,230 Mednax 26,940 b 1,567,639 Myriad Genetics 82,890 b 1,993,504 Natus Medical 64,170 b 1,020,945 Nektar Therapeutics 133,550 a,b 2,031,295 Owens & Minor 42,730 1,982,245 PerkinElmer 69,620 1,663,918 PSS World Medical 91,350 a,b 2,147,638 RehabCare Group 50,770 b 1,384,498 Salix Pharmaceuticals 66,570 b 2,479,733 Sirona Dental Systems 61,120 b 2,324,394 8 Common Stocks (continued) Shares Value ($) Health Care (continued) SXC Health Solutions 31,610 b 2,126,721 Thermo Fisher Scientific 32,770 b 1,685,689 Thoratec 35,410 a,b 1,184,465 United Therapeutics 23,330 a,b 1,290,849 Volcano 83,550 b 2,018,568 ZymoGenetics 195,240 b 1,118,725 Industrial11.4% Columbus McKinnon 62,480 b 991,558 Crane 45,070 1,599,985 EnerSys 56,350 b 1,389,591 EnPro Industries 65,130 a,b 1,893,980 Exponent 26,600 b 758,632 Heidrick & Struggles International 53,290 a 1,493,719 Hub Group, Cl. A 67,950 b 1,901,241 Kforce 135,100 b 2,054,871 Knight Transportation 132,890 2,802,650 Landstar System 51,430 2,159,031 Mueller Industries 63,300 1,695,807 Quanex Building Products 59,170 978,080 Teledyne Technologies 41,418 b 1,709,321 Werner Enterprises 66,220 1,534,317 Materials2.7% Haynes International 48,300 1,716,099 Horsehead Holding 91,970 b 1,088,925 Schnitzer Steel Industries, Cl. A 29,540 1,551,736 Zep 47,000 1,028,360 Technology27.6% Acxiom 104,650 b 1,877,421 Advanced Energy Industries 98,670 b 1,633,975 Art Technology Group 267,130 b 1,178,043 Atheros Communications 55,530 a,b 2,149,566 Blackboard 49,370 a,b 2,056,754 CACI International, Cl. A 60,544 a,b 2,957,574 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Coherent 23,080 b 737,637 CyberSource 132,150 a,b 2,331,126 DTS 68,320 b 2,325,613 Finisar 93,650 b 1,471,241 Gartner 88,010 b 1,957,342 Harmonic 316,530 b 1,997,304 Mellanox Technologies 80,037 b 1,886,472 Mentor Graphics 113,000 b 906,260 MicroStrategy, Cl. A 10,970 b 933,218 NCI, Cl. A 19,660 b 594,322 NETGEAR 37,570 b 980,577 NetLogic Microsystems 55,020 a,b 1,619,239 NetScout Systems 131,560 b 1,945,772 Pericom Semiconductor 126,800 b 1,358,028 PMC-Sierra 123,660 b 1,103,047 QLogic 135,350 b 2,747,605 Quality Systems 17,080 a 1,049,395 Quest Software 109,130 b 1,941,423 Skyworks Solutions 95,560 b 1,490,736 SMART Modular Technologies 287,370 b 2,215,623 SonicWALL 137,630 b 1,196,005 SuccessFactors 56,500 b 1,075,760 TeleCommunication Systems, Cl. A 202,690 b 1,485,718 Triquint Semiconductor 220,750 b 1,545,250 Ultratech 52,950 b 720,120 Verigy 156,750 a,b 1,752,465 Vishay Intertechnology 142,440 b 1,457,161 Vocus 55,890 b 952,925 Volterra Semiconductor 64,630 b 1,622,213 Total Common Stocks (cost $164,738,367) 10 Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,438,659) 3,438,659 c Investment of Cash Collateral for Securities Loaned15.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $31,139,500) 31,139,500 c Total Investments (cost $199,316,526) 115.6% Liabilities, Less Cash and Receivables (15.6%) Net Assets 100.0% a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the funds securities on loan is $30,080,445 and the total market value of the collateral held by the fund is $31,139,500. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 27.6 Energy 3.9 Health Care 26.6 Materials 2.7 Money Market Investments 17.2 Exchange Traded Funds 1.8 Consumer Discretionary 15.9 Consumer Staples 1.6 Industrial 11.4 Financial 6.9  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $30,080,445)Note 1(b): Unaffiliated issuers 164,738,367 197,507,888 Affiliated issuers 34,578,159 34,578,159 Cash 29,490 Receivable for investment securities sold 1,545,824 Dividends and interest receivable 138,316 Receivable for shares of Beneficial Interest subscribed 15,945 Prepaid expenses 17,015 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 210,073 Liability for securities on loanNote 1(b) 31,139,500 Payable for investment securities purchased 1,458,966 Payable for shares of Beneficial Interest redeemed 210,235 Accrued expenses 80,221 Net Assets ($) Composition of Net Assets ($): Paid-in capital 246,427,534 Accumulated investment (loss)net (351,679) Accumulated net realized gain (loss) on investments (78,111,734) Accumulated net unrealized appreciation (depreciation) on investments 32,769,521 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 6,322,766 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 616,760 Affiliated issuers 2,182 Income from securities lendingNote 1(b) 20,325 Total Income Expenses: Investment advisory feeNote 3(a) 786,103 Custodian feesNote 3(b) 59,505 Shareholder servicing costsNote 3(b) 57,890 Professional fees 30,142 Accounting and administration feesNote 3(a) 22,500 Prospectus and shareholders reports 11,355 Registration fees 9,798 Trustees fees and expensesNote 3(c) 4,152 Loan commitment feesNote 2 2,327 Miscellaneous 7,174 Total Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 21,391,188 Net unrealized appreciation (depreciation) on investments (3,587,759) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Operations ($): Investment (loss)net (351,679) (805,574) Net realized gain (loss) on investments 21,391,188 (75,416,037) Net unrealized appreciation (depreciation) on investments (3,587,759) 31,483,918 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold 10,111,483 76,973,547 Cost of shares redeemed (30,634,644) (131,676,622) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 203,805,053 303,245,821 End of Period Accumulated investment (loss)net (351,679)  Capital Share Transactions (Shares): Shares sold 344,274 3,295,500 Shares redeemed (1,036,134) (5,308,402) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2010 Year Ended September 30, Class I Shares (Unaudited) 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 29.05 33.59 43.15 42.27 42.35 34.71 Investment Operations: Investment (loss)net b (.05) (.09) (.07) (.07) (.08) (.10) Net realized and unrealized gain (loss) on investments 2.75 (4.45) (6.42) c 8.07 c 3.08 7.74 Total from Investment Operations 2.70 (4.54) (6.49) 8.00 3.00 7.64 Distributions: Dividends from net realized gain on investments   (3.07) (7.12) (3.08)  Net asset value, end of period 31.75 29.05 33.59 43.15 42.27 42.35 Total Return (%) 9.29 d (13.54) (15.99) 20.79 7.49 22.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 e 1.05 .95 .96 .99 .99 Ratio of net expenses to average net assets 1.01 e 1.05 f .95 .96 .99 .99 Ratio of net investment (loss) to average net assets (.36) e (.38) (.19) (.17) (.18) (.26) Portfolio Turnover Rate 88.29 d 265.74 209 170 169 137 Net Assets, end of period ($ x 1,000) 200,734 203,805 303,246 316,479 160,552 160,035 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts include litigation proceeds received by the fund of $.01 for the year ended September 30, 2008 and $.04 for the year ended September 30, 2007. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/ The Boston Company Small Cap Tax-Sensitive Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates a series company currently offering twelve series, including the fund.The funds investment objective is to achieve a maximize after-tax total return, consisting of long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or 16 the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on the exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  190,766,268   Equity Securities Foreign  3,116,240   Mutual Funds/ Exchange Traded Funds 38,203,539    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 18 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended March 31, 2010, The Bank of New York Mellon earned $6,775 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 20 Each of the tax years in the three-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $34,288,195 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on March 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund paysThe Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $22,500 during the period The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ended March 31, 2010 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $2,312 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $374 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $59,505 pursuant to the custody agreement. During the period ended March 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $136,742, custodian fees $62,415, chief compliance officer fees $2,742 and transfer agency per account fees $8,174. (c) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and 22 separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.TheTrusts portion of these fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2010, amounted to $168,605,656 and $189,194,222, respectively. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended March 31, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 3/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,817,937 42,032,450 44,411,728 3,438,659 1.7 Dreyfus Institutional Cash Advantage Fund 30,401,130 102,918,925 102,180,555 31,139,500 15.5 Total The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010. These disclosures did not impact the notes to the financial statements. At March 31, 2010, accumulated net unrealized appreciation on investments was $32,769,521, consisting of $33,966,621 gross unrealized appreciation and $1,197,100 gross unrealized depreciation. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 24 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure. The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. The Fund 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail and institutional small-cap growth and small-cap core funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional small-cap growth funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was below the Performance Group medians for the one-, two-, three-, four-, five-year periods ended December 31, 2009 and above the Performance Group median for the ten-year period ended December 31, 2009.The Board members noted that the funds total return performance was below the Performance Universe medians for the one-, two-, three-and ten-year periods ended December 31, 2009 and above the Performance Universe medians for the four- and five-year periods ended December 31, 2009. As part of an overall presentation to the Board members, representatives of the Manager discussed the market environment in 2009, noting that high beta stocks had outperformed during 2009 and high quality stock had been out of favor during 2009.The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided by The Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare 26 the funds advisory fees to those peers that include administrative fees within a combine management (investment advisory and administrative) fee. Noting that the funds expense ratio had not been affected for the most recent fiscal year, a representative of the Manager informed the Board members that the Manager was currently limiting the funds total expense ratio to 1.10% of the funds average daily net assets and that such limitation was voluntary and could be terminated at any time.The Board noted that the funds contractual and actual management fees were equal to the respective Expense Group medians, the funds actual management fee was above the Expense Universe median and the funds expense ratio was below the Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds). It was noted that there were no other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability in light of the relevant circumstances for the fund, noting that the fund had generally been closed to new investors since July 2007 and also noted the decrease to the funds recent asset levels. The Board members also considered potential benefits to the Manager from acting as investment adviser and noted the Managers soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was concerned with the funds overall total return rela- tive performance and determined to closely monitor performance. 28 The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative per- formance, expense and management fee information, costs of the services provided and profits realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 29 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Financial Futures 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus/The Boston Company Small Cap Value Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/The Boston Company Small Cap Value Fund, covering the six-month period from October 1, 2009, through March 31, 2010. The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain traction.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year.As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1,2009,through March 31,2010,as provided by Joseph M. Corrado, CFA, and Stephanie K. Brandaleone, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus/The Boston Company Small Cap Value Funds Class I shares produced a total return of 14.30%. 1 In comparison, the funds benchmark, the Russell 2000 Value Index (the Index), produced a total return of 14.01% for the same period. 2 Stocks generally advanced over the reporting period as the global economy continued to recover from a recession and financial crisis. Value-oriented small-cap stocks generally outperformed their more growth-oriented counterparts. The fund produced slightly higher returns than its benchmark, primarily due to positive impacts in the consumer discretionary, healthcare, energy and utilities sectors. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with market capitalizations, at the time of purchase, that are equal to or less than the total market capitalization of the largest company in the Index. We use fundamental research and qualitative analysis to select stocks and look for companies with strong competitive positions, high quality management, and financial strength. We use a consistent three-step fundamental research process to evaluate the stocks, consisting of valuation, which is to identify small cap companies that are considered to be attractively priced relative to their earnings potential; fundamentals, which is to verify the strength of the underlying business position; and catalyst, which is to identify a specific event that has the potential to cause the stocks to appreciate in value. Economic Recovery Drove Stock Prices Higher The reporting period witnessed the continuation of an economic recovery and stock market rally that began early in 2009. Although unemployment rates have remained stubbornly high, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among investors, consumers and businesses. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) For much of the reporting period, investors continued to search for opportunities among lower-quality stocks that had been severely punished during the downturn.This activity typically benefited smaller, more speculative stocksincluding companies selling at deep discounts to their historical valuationsover their better established counterparts. However, during the first quarter of 2010, we began to detect a shift in market sentiment as investors appeared to pay more attention to underlying business fundamentals. In our view, this suggests the beginning of a change in their focus away from bargain hunting and toward attractively valued companies with sustainable earnings. Security Selection Strategy Produced Mixed Results Small-cap stocks generally produced higher returns than their large-cap counterparts during the reporting period, and the fund participated in many of their gains. However, the funds relative performance was undermined by disappointments in the traditionally defensive consumer staples sector, where an overweighted position hurt in this weak performing group. Driving the weakness from a stock selection standpoint were food retailers BJs Wholesale Club, Winn-Dixie Stores, and Caseys General Stores, which were impacted by increasing competition, rising costs, and a cost-conscious consumer. In the technology sector, semiconductor manufacturer FormFactor fell as the company guided the fourth quarter lower and reduced 2010 expectations. Our earnings visibility into the forward quarters of this company is less clear as manufacturing lead time has shortened. Makers of automated teller machines Diebold and NCR Corp. also were hurt by sluggish sales to the banking industry. The laggards, mentioned above, were offset to a significant degree by better results in other areas. Many of the funds holdings in the consumer discretionary sector surged ahead as many companies benefited from soft comparatives and improving results. Specialty retail drove the segment, with investments in Williams-Sonoma, Foot Locker, OfficeMax, and Childrens Place Retail Stores each rising sharply during the period on stronger results and improving guidance. In the textile/apparel group, investments in Skechers USA and Timberland Co. enjoyed meaningful gains as both companies handily beat earnings expectations.Also driving the portfolio higher were investments in the healthcare sector. The providers & services segment was the biggest relative contributor, led by an investment in AMERIGROUP Corp., which rose as their improved fourth quarter earnings were due to lower than expected medical costs 4 and the benefit of premium rate increases. Also rising were Odyssey HealthCare, Magellan Health Services, and LifePoint Hospitals. Each these companies reported better than expected fourth quarter earnings and indicated better visibility into 2010 earnings. Positioned for the Next Phase of the Economic Cycle We remain optimistic regarding the potential for small-cap value stocks over the remainder of 2010. As the economic recovery progresses, we believe that investors increasingly will favor companies with sound business fundamentals, favorable prospects and attractive valuations.We have found what we believe are a number of opportunities meeting our investment criteria in the consumer discretionary, technology, health care and energy sectors.Within the consumer discretionary sector, the most compelling opportunities appear to remain in the specialty retail segment as results continue to improve despite the questionable stability of consumers willingness to spend.We have found potential opportunities in healthcare that are largely focused in the providers services segment, as well as equipment & suppliers. Conversely, we have found relatively few opportunities in the utilities sector, where tradi tionally defensive stocks that held up well during the downturn appear to have fallen out of favor with investors. In our view, these are prudent strategies as we seek to capture the opportunities and confront the challenges of a rapidly evolving marketplace. April 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Small companies carry additional risks because their operating histories tend to be more limited, their earnings and revenues less predictable, and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, return would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small CapValue Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Expenses paid per $1,000  $4.92 Ending value (after expenses) $1,143.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Expenses paid per $1,000  $4.63 Ending value (after expenses) $1,020.34  Expenses are equal to the funds annualized expense ratio of .92% for Class I shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2010 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary16.3% Bebe Stores Belo, Cl. A 337,460 a Brown Shoe Callaway Golf 427,670 b Cavco Industries 38,752 a Childrens Place Retail Stores 76,730 a Drew Industries 101,790 a Ethan Allen Interiors 230,110 b Foot Locker Furniture Brands International 117,540 a Gymboree 76,350 a,b JOS. A. Bank Clothiers 66,360 a MDC Holdings Meredith 153,450 b OfficeMax 414,614 a Ryland Group 257,660 b Saks 581,400 a,b Sonic Automotive, Cl. A 211,480 a,b Thor Industries Timberland, Cl. A 148,030 a Tractor Supply 43,103 b Williams-Sonoma 290,462 b Wolverine World Wide Consumer Staples4.2% BJs Wholesale Club 160,730 a Caseys General Stores Flowers Foods 136,400 b Hain Celestial Group 121,290 a,b Lance Spartan Stores Winn-Dixie Stores 252,720 a,b Energy7.1% Arena Resources 184,370 a Comstock Resources 83,780 a The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Dril-Quip 86,333 a 5,252,500 Frontier Oil 223,040 3,011,040 Matrix Service 159,710 a 1,718,480 Penn Virginia 134,740 3,301,130 St. Mary Land & Exploration 112,780 3,925,872 Tesco 158,970 a 1,855,180 Tidewater 54,420 2,572,433 Unit 138,360 a 5,849,861 Financial28.6% Aspen Insurance Holdings 135,420 3,905,513 Associated Banc-Corp 259,510 3,581,238 Assured Guaranty 103,970 2,284,221 BioMed Realty Trust 234,760 c 3,882,930 Brandywine Realty Trust 154,380 c 1,884,980 CBL & Associates Properties 330,870 b,c 4,532,919 Citizens Republic Bancorp 2,506,090 a,b 2,957,186 City National 185,887 b 10,032,321 Cogdell Spencer 165,110 1,221,814 Cohen & Steers 6,842 b 170,776 CVB Financial 385,090 b 3,823,944 DiamondRock Hospitality 312,251 a 3,156,858 E*TRADE FINANCIAL 2,331,200 a 3,846,480 Entertainment Properties Trust 46,670 c 1,919,537 Essex Property Trust 41,620 b,c 3,743,719 First American 303,830 10,281,607 First Horizon National 372,086 a,b 5,227,811 FirstMerit 229,595 4,952,364 Glacier Bancorp 158,410 2,412,584 Hanover Insurance Group 103,630 4,519,304 Investment Technology Group 175,401 a 2,927,443 Kilroy Realty 81,290 b,c 2,506,984 LaSalle Hotel Properties 204,910 c 4,774,403 Lexington Realty Trust 487,370 b,c 3,172,779 Mack-Cali Realty 95,310 c 3,359,677 MGIC Investment 104,150 a 1,142,525 National Health Investors 54,670 c 2,119,009 8 Common Stocks (continued) Shares Value ($) Financial (continued) National Penn Bancshares 188,980 b 1,303,962 NewAlliance Bancshares 329,967 4,164,184 Old National Bancorp 315,530 b 3,770,584 Omega Healthcare Investors 183,950 b,c 3,585,186 PacWest Bancorp 108,310 b 2,471,634 Piper Jaffray 104,570 a 4,214,171 Protective Life 116,260 2,556,557 Provident Financial Services 239,230 2,846,837 Raymond James Financial 37,830 1,011,574 Southwest Bancorp 121,777 1,007,096 SVB Financial Group 78,770 a 3,675,408 TradeStation Group 287,030 a 2,012,080 Urstadt Biddle Properties, Cl. A 58,670 c 927,573 Viad 97,530 2,004,242 W.P. Carey & Co. 42,970 b 1,262,459 Washington Federal 278,601 5,661,172 Washington Trust Bancorp 39,740 b 740,754 Whitney Holding 239,310 3,300,085 Wilmington Trust 117,759 1,951,267 Health Care10.2% Air Methods 105,920 a,b 3,601,280 Amerigroup 191,880 a 6,378,091 Analogic 64,610 2,760,785 Assisted Living Concepts, Cl. A 48,410 a,b 1,589,784 Endo Pharmaceuticals Holdings 119,530 a 2,831,666 Haemonetics 53,570 a 3,061,525 Kensey Nash 93,244 a 2,199,626 LifePoint Hospitals 105,640 a,b 3,885,439 Magellan Health Services 46,400 a 2,017,472 Mednax 83,633 a 4,866,604 Odyssey HealthCare 210,480 a 3,811,793 RehabCare Group 238,820 a 6,512,621 STERIS 189,470 b 6,377,560 Sun Healthcare Group 292,300 a 2,788,542 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial12.3% Astec Industries 131,960 a,b 3,821,562 Atlas Air Worldwide Holdings 49,590 a 2,630,749 Clean Harbors 75,710 a,b 4,206,448 Comfort Systems USA 91,600 1,144,084 CRA International 30,750 a,b 704,790 FTI Consulting 130,500 a,b 5,131,260 Granite Construction 119,644 b 3,615,642 Heidrick & Struggles International 54,050 b 1,515,021 Hexcel 172,110 a 2,485,268 McGrath Rentcorp 84,280 2,042,104 Mueller Industries 76,890 2,059,883 Pike Electric 221,340 a 2,062,889 Simpson Manufacturing 83,820 2,326,843 Snap-On 81,510 3,532,643 Spirit Aerosystems Holdings, Cl. A 255,760 a 5,979,669 Steelcase, Cl. A 333,730 b 2,159,233 Sterling Construction 81,360 a 1,278,979 Team 124,470 a 2,064,957 Thomas & Betts 74,520 a 2,924,165 Triumph Group 64,990 4,555,149 US Ecology 127,580 2,054,038 Waste Connections 150,789 a 5,120,794 Materials6.0% Carpenter Technology 122,470 4,482,402 Coeur dAlene Mines 154,320 a,b 2,311,714 Domtar 39,300 a 2,531,313 Louisiana-Pacific 574,180 a,b 5,196,329 Packaging Corp. of America 195,480 b 4,810,763 RTI International Metals 152,730 a 4,632,301 Temple-Inland 260,680 5,325,692 Wausau Paper 172,420 a 1,472,467 Technology12.2% Arris Group 291,980 a 3,506,680 10 Common Stocks (continued) Shares Value ($) Technology (continued) Aspen Technology 240,652 a 2,466,683 Aviat Networks 150,530 a 998,014 Avid Technology 169,940 a,b 2,341,773 Cadence Design Systems 551,060 a 3,670,060 Cymer 94,460 a 3,523,358 DealerTrack Holdings 205,365 a,b 3,507,634 Diebold 161,730 b 5,136,545 Electronics for Imaging 177,931 a 2,069,338 Entropic Communications 201,940 a 1,025,855 FormFactor 194,680 a,b 3,457,517 Harmonic 447,237 a 2,822,065 MKS Instruments 178,240 a 3,491,722 MTS Systems 51,570 1,497,077 NetScout Systems 177,570 a 2,626,260 Neutral Tandem 183,060 a,b 2,925,299 SonicWALL 171,300 a 1,488,597 Sonus Networks 1,032,367 a 2,694,478 Tekelec 125,400 a 2,277,264 Teradyne 362,500 a,b 4,049,125 Triquint Semiconductor 374,200 a 2,619,400 Websense 204,850 a,b 4,664,435 Utilities1.5% El Paso Electric 194,800 a 4,012,880 Portland General Electric 186,250 3,596,488 Total Common Stocks (cost $436,629,140) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,529,421) 5,529,421 d The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned17.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $87,271,330) 87,271,330 d Total Investments (cost $529,429,891) 116.5% Liabilities, Less Cash and Receivables (16.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the funds securities on loan is $84,195,674 and the total market value of the collateral held by the fund is $87,271,330. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 28.6 Energy 7.1 Money Market Investments 18.1 Materials 6.0 Consumer Discretionary 16.3 Consumer Staples 4.2 Industrial 12.3 Utilities 1.5 Technology 12.2 Health Care 10.2  Based on net assets. See notes to financial statements. 12 STATEMENT OF FINANCIAL FUTURES March 31, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 3/31/2010 ($) Russell 2000 Mini Index 40 2,708,400 June 2010 See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $84,195,674)Note 1(b): Unaffiliated issuers 436,629,140 506,221,908 Affiliated issuers 92,800,751 92,800,751 Cash 2,434,597 Due to Broker 160,000 Receivable for investment securities sold 15,472,545 Dividends and interest receivable 636,133 Receivable for shares of Beneficial Interest subscribed 126,661 Prepaid expenses 16,105 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 411,189 Liability for securities on loanNote 1(b) 87,271,330 Payable for investment securities purchased 15,648,896 Payable for shares of Beneficial Interest redeemed 260,032 Payable for futures variation marginNote 4 20,800 Accrued expenses 130,089 Net Assets ($) Composition of Net Assets ($): Paid-in capital 555,664,601 Accumulated undistributed investment incomenet 617,179 Accumulated net realized gain (loss) on investments (111,758,288) Accumulated net unrealized appreciation (depreciation) on investments (including $10,104 net unrealized appreciation on financial futures) 69,602,872 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 24,336,861 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended March 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 3,527,735 Affiliated issuers 3,258 Income from securities lendingNote 1(b) 34,208 Total Income Expenses: Investment advisory feeNote 3(a) 1,861,692 Shareholder servicing costsNote 3(b) 142,200 Custodian feesNote 3(b) 62,584 Professional fees 22,757 Accounting and administration feesNote 3(a) 22,500 Trustees fees and expensesNote 3(c) 11,640 Registration fees 7,913 Loan commitment feesNote 2 6,751 Prospectus and shareholders reports 6,682 Miscellaneous 4,312 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 29,295,246 Net realized gain (loss) on financial futures 194,358 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 32,496,072 Net unrealized appreciation (depreciation) on financial futures 92,939 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 a Operations ($): Investment incomenet 1,416,170 2,778,316 Net realized gain (loss) on investments 29,489,604 (101,657,755) Net unrealized appreciation (depreciation) on investments 32,589,011 65,039,732 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 40,150,460 89,918,544 Dividends reinvested 1,044,363 1,989,473 Cost of shares redeemed (47,731,942) (101,183,732) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 458,498,629 504,373,158 End of Period Undistributed investment incomenet 617,179 530,940 Capital Share Transactions (Shares): Shares sold 2,050,842 6,042,574 Shares issued for dividends reinvested 55,141 143,192 Shares redeemed (2,493,744) (6,875,106) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2010 Year Ended September 30, Class I Shares (Unaudited) 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 18.54 19.85 25.26 23.70 22.55 21.91 Investment Operations: Investment incomenet b .06 .11 .18 .16 .09 .02 Net realized and unrealized gain (loss) on investments 2.59 (1.31) (3.95) 2.48 2.58 4.29 Total from Investment Operations 2.65 (1.20) (3.77) 2.64 2.67 4.31 Distributions: Dividends from investment incomenet (.06) (.11) (.19) (.09) (.03)  Dividends from net realized gain on investments   (1.45) (.99) (1.49) (3.67) Total Distributions (.06) (.11) (1.64) (1.08) (1.52) (3.67) Net asset value, end of period 21.13 18.54 19.85 25.26 23.70 22.55 Total Return (%) 14.30 c (5.83) (15.38) 11.18 12.42 21.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .97 .93 .90 e .94 e 1.05 e Ratio of net expenses to average net assets .92 d,f .97 f .93 .90 e .94 e 1.05 e Ratio of net investment income to average net assets .61 d .76 .85 .61 .40 .08 Portfolio Turnover Rate 41.67 c 82.04 73 67 g 60 g 70 g Net Assets, end of period ($ x 1,000) 514,126 458,499 504,373 829,957 539,560 189,647 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Includes the funds share of the The Boston Company Small Cap Value Portfolios (the Portfolio) allocated expenses. f Expense waivers and/or reimbursements amounted to less than .01%. g On September 19, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interests in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for the year ended September 30, 2007.The amounts shown for 2005-2006 are ratios for the Portfolio. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Value Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective seeks long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked 18 prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  506,221,908   Mutual Funds 92,800,751   Other Financial Instruments  10,104   Liabilities ($) Other Financial Instruments       See Statement of Investments for industry classification. Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures 20 about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended March 31, 2010, The Bank of New York Mellon earned $11,403 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. ( e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 22 Each of the tax years in the three-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $61,534,792 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2009 was as follows: ordinary income $2,759,107. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended March 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the funds average daily net assets and is payable monthly.The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund, exceed an annual rate of 1.25% of the value of the funds average daily net assets. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of New York Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. During the period ended March 31, 2010, the fund was charged $22,500 for administration and fund accounting services pursuant to the agreement. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $1,970 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $756 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $62,584 pursuant to the custody agreement. During the period ended March 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $342,203, custodian fees $57,400, chief compliance officer fees $2,742 and transfer agency per account fees $8,844. 24 (c) Prior to January 1, 2010, each Trustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse eachTrustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.The The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended March 31, 2010, amounted to $189,639,825 and $196,595,595, respectively. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended March 31, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 3/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,438,649 77,328,739 77,237,967 5,529,421 1.1 Dreyfus Institutional Cash Advantage Fund 89,959,065 149,187,855 151,875,590 87,271,330 17.0 Total 229,113,557 92,800,751 The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at 26 fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. During the period ended March 31, 2010, the average market value of equity future contracts was $2,662,776, which represented .57% of average net assets. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at March 31, 2010 are set forth in the Statement of Financial Futures. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At March 31, 2010, accumulated net unrealized appreciation on investments was $69,592,768, consisting of $84,448,686 gross unrealized appreciation and $14,855,918 gross unrealized depreciation. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5  Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive compliance infrastructure. The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional small-cap core funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional small-cap core funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance was at or above the Performance Group and Performance Universe medians for the one-, two-, three-, four-, five- and ten-year periods ended December 31, 2009. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided by The Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a combined management (investment advisory and administrative) fee. Noting that the funds expense ratio had not been affected for the most recent fiscal year, a representative of the Manager informed the Board members that the Manager was currently limiting the funds total expense ratio to 1.25% of the funds average daily net assets and that such limitation was voluntary and could be terminated at any time.The Board noted that the funds contractual management fee was 30 below the Expense Group median and the funds actual management fee was equal to the Expense Group median and above the Expense Universe median. The Board noted that the funds expense ratio was below the Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds), and by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, noting that the fund has generally been closed to new investors since August 2006.The Board members also considered potential benefits to the Manager from acting as investment adviser and noted the Managers soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative per formance, expense and management fee information, costs of the services provided and profits realized and benefits derived or to be derived by the Manager from its relationship with the fund. 32 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 33 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 30 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small/Mid Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/The Boston Company Small/Mid Cap Growth Fund, covering the six-month period from October 1, 2009, through March 31, 2010. The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain traction.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year. As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through March 31, 2010, as provided by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus/The Boston Company Small/Mid Cap Growth Funds Class A shares produced a total return of 10.72%, Class C shares returned 9.96% and Class I shares returned 10.90%. 1 In comparison, the funds benchmark, the Russell 2500 Growth Index (the Index), produced a total return of 14.87% for the same period. 2 Stocks generally advanced over the reporting period as the global economy continued to recover from a recession and financial crisis. The fund produced lower returns than its benchmark, primarily due to weak stock selections in the technology, consumer discretionary and financials sectors. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap and midcap U.S. companies with market capitalizations, at the time of purchase, equal to or less than the total market capitalization of the largest company in the Index. When choosing stocks, we seek to identify high-quality small-cap and midcap companies with rapid current or expected earnings or revenue growth. We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management and high sustainable growth.We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Economic Recovery Drove Stock Prices Higher The reporting period witnessed the continuation of an economic recovery and stock market rally that began early in 2009. Although unemployment rates have remained stubbornly high, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among investors, consumers and businesses. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) For much of the reporting period, investors generally continued to search for opportunities among lower-quality stocks that had been severely punished during the downturn.This activity typically benefited smaller, more speculative stocks more than their better established counterparts. However, during the first quarter of 2010, we began to detect a shift in market sentiment as investors appeared to pay more attention to underlying business fundamentals. In our view, this suggests the beginning of a change in their focus toward companies with sustainable revenues and earnings. Security Selection Strategy Produced Mixed Results Small- and midcap stocks generally produced higher returns than their large-cap counterparts during the reporting period, and the fund participated in their gains to a significant degree.
